spaconformedcopyimage1.jpg
[spaconformedcopyimage1.jpg]spaconformedcopyimage2.jpg
[spaconformedcopyimage2.jpg]




EXHIBIT 10.1
    




Dated 29 September 2016




  


MBIA UK (Holdings) Limited
and
Assured Guaranty Corp.








SHARE PURCHASE AGREEMENT
relating to the sale and purchase of  
MBIA UK Insurance Limited














--------------------------------------------------------------------------------










Table of Contents


Page
1.    Definitions and Interpretation     1
2.    Sale and Purchase of the Shares    11
3.    Consideration    11
4.    Leakage    12
5.    Conditions    12
6.    Pre-Completion Obligations    16
7.    Completion    18
8.    Seller’s Warranties    19
9.    Post-Completion Covenants    20
10.    Purchaser’s Warranties    21
11.    Confidentiality and Announcements    22
12.    Counterparts    22
13.    Variation, Waiver and Consent    23
14.    Entire Agreement    23
15.    Withholding and Grossing-Up    23
16.    Notices    24
17.    Costs and Stamp Duty    25
18.    Continuing Effect    25
19.    Severability    25
20.    Assignment    26
21.    Payments and Currency Conversion    26
22.    Further Assurance    27
23.    Third Party Rights    27
24.    Governing Law and Dispute Resolution    27
25.    Agent for Service    27
SCHEDULE 1 THE COMPANY    29
SCHEDULE 2 COMPLETION PART A SELLER’S OBLIGATIONS AT COMPLETION    30
SCHEDULE 2 PART B PURCHASER’S OBLIGATIONS AT COMPLETION    32
SCHEDULE 3 WARRANTIES    33
SCHEDULE 4 LIMITATIONS ON LIABILITY    46
SCHEDULE 5 PRE-COMPLETION ACTIONS    50
SCHEDULE 6 TERMINATING AGREEMENTS    54
SCHEDULE 7 INTRA-GROUP PAYMENTS    55
SCHEDULE 8 TAX COVENANT    56
SCHEDULE 9 TERM SHEET – TRANSITION SERVICES AGREEMENT    71
SCHEDULE 10 PRE‑COMPLETION PLAN PRINCIPLES    75

















--------------------------------------------------------------------------------






THIS AGREEMENT is made on 29 September 2016
BETWEEN:
1.    MBIA UK (HOLDINGS) LIMITED, a private limited company incorporated under
the laws of England and Wales whose registered office is at 6th Floor (North),
99 Bishopsgate, London EC2M 3XD (the “Seller”); and
2.    ASSURED GUARANTY CORP., a Maryland domiciled insurance company, whose
principal executive office is at 1633 Broadway, New York, New York 10019 (the
“Purchaser”).
BACKGROUND:
The Seller wishes to sell and the Purchaser wishes to purchase all of the issued
and to be issued share capital of MBIA UK Insurance Limited, a private limited
liability company incorporated under the laws of England and Wales (the
“Company”), on the terms set out in this Agreement.
NOW IT IS AGREED as follows:
1.
Definitions and Interpretation

1.1
In this Agreement, the following words and expressions shall, unless the context
requires otherwise, have the following meanings:

“2015 Accounts”
means the Accounts for the accounting reference period ended on 31 December
2015;
“Accounts”
means the audited balance sheet and the audited profit and loss account of the
Company for each of the years ended 31 December 2015, 31 December 2014 and 31
December 2013 and the notes on such accounts, the auditor’s and directors’
reports and statements required by Applicable Law to be annexed to them;
“Accounts Date”
means 31 December 2015;
“Action”
means any civil, criminal or administrative action, suit, proceeding,
arbitration claim, demand, litigation, investigation, enquiry or other legal
recourse, in each case by or before a Governmental Authority;
“Affiliate”
means, with respect to any person, any person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, such first person and “Affiliated” is to be construed
accordingly. For the purposes of this definition, “control”, when used with
respect to any person, means the power to direct the management and policies of
such person, directly or indirectly through the ownership of voting securities,
by contract, or otherwise;
“Applicable Law”
means any national, provincial, regional, local or foreign law, statute, common
law or ordinance, or any rule, regulation, standard, judgment, order, writ,
injunction, decree, constitution, treaty, arbitration award, agency requirement,
licence or permit enacted, promulgated, issued, enforced or entered by any
Governmental Authority, in each case, as applicable to the relevant Party or its
businesses, properties or assets;



1



--------------------------------------------------------------------------------





“Authorised Representatives”
means such directors, officers, employees, agents, contractors or professional
advisers of a Party as such Party may authorise or appoint to act on its behalf
in the giving of instructions to and communicating with the other Party and the
performance of any other acts, discretions or duties on its behalf under this
Agreement;
“Bromley Side Letter”
means the agreed form letter relating to the Bond Guarantee issued in connection
with the Bromley Bonds (as those terms are defined therein) and entered into
contemporaneously with this Agreement;
“Burdensome Condition”
means any limitation, requirement or condition that would, individually or in
the aggregate, reasonably be expected to: (i) materially impair or interfere
with the ability of the Purchaser and its Affiliates (including the Company) to
conduct their respective businesses, taken as a whole, after Completion
substantially in the manner as such businesses were conducted as of the date
hereof, (ii) require the sale, lease, license, disposal or holding separate (x)
by Purchaser of any capital stock of any of its subsidiaries or the Company
after Completion or (y) by Purchaser or any of its Affiliates (including the
Company) of any of their assets, rights, product lines, licenses, categories of
assets or businesses or other operations or interests therein, (iii) require any
capital contribution, capital support arrangement or guarantee for the benefit
of the Company or any of its policyholders; or (iv) materially and adversely
affect the benefits, taken as a whole, that Purchaser would otherwise receive
from the transactions contemplated by this Agreement;
“Business”
means the writing by the Company of financial guarantee insurance policies;
“Business Day”
means a day (other than a Saturday, Sunday or public holiday) on which licensed
banks are generally open for business in London and New York;
“Company”
has the meaning ascribed to it in the Recitals;
“Completion”
means completion of the sale and purchase of the Shares in accordance with
Clause 7;
“Completion Date”
has the meaning ascribed to it in Clause 7.1;
“Conditions” and “Condition”
has the meaning ascribed to it in Clause 5.1;
“Confidentiality Agreement”
means the agreement between the Guarantor and the Purchaser dated 24 March 2016;
“Consideration”
has the meaning ascribed to it in Clause 3.1;
“Data Room”
;
“Defaulting Party”
has the meaning ascribed to it in Clause 21.3;
“Designated Bank Account”
means such bank account in the United States as the Purchaser shall notify to
the Seller no less than 3 (three) Business Days prior to the Completion Date;
“Designated DTC Account”
means such account at a participant of The Depository Trust Company as the
Seller shall notify to the Purchaser no less than 3 (three) Business Days prior
to the Completion Date;



2



--------------------------------------------------------------------------------





“Disclosure Letter”
means the letter of the same date as this Agreement (including the contents of
any schedule or appendix thereto) from the Seller to the Purchaser, together
with all documents referenced in or annexed to it;
“Employees”
means the fourteen individuals employed by Trifinium Services Limited or MBIA
Services Corporation at the relevant time and Employee shall mean any one of
them;
“Encumbrance”
means any mortgage, fixed or floating charge, pledge, lien, option, restriction,
guarantee, trust, right to acquire, right of pre‑emption, or any other
encumbrance, lien, charge, legal or equitable third party right or interest
including any assignment by way of security or trust arrangement for the purpose
of providing security or other security interest of any kind (including title
transfer and retention arrangements), and any other type of agreement or
arrangement howsoever created or arising having a similar effect, or any
agreement or arrangement to create any of the foregoing and “Encumber” and
“Unencumbered” shall be construed accordingly but shall, except with respect to
Clause 2, exclude any Permitted Encumbrance;
“ERISA”
means the U.S. Employee Retirement Income Security Act of 1974, as amended;
“ERISA Affiliate”
means, with respect to any person, any corporation, trade or business which,
together with such person, is a member of a controlled group of corporations or
a group of trades or businesses under common control within the meaning of
section 414 of the U.S. Internal Revenue Code of 1986, as amended;
“Extended Long Stop Date”
has the meaning ascribed to it in Clause 5.9;
“Fair Market Value”
means the aggregate amount for which assets of an entity would change hands
between an interested purchaser and a seller, in an arm’s length transaction,
where both parties are aware of all relevant facts and neither party is under
any compulsion to act.
“FCA”
means the Financial Conduct Authority;
“FSMA”
the Financial Services and Markets Act 2000, as amended from time to time;
“Full Title Guarantee”
has the meaning ascribed to it in the Law of Property (Miscellaneous Provisions)
Act 1994;
“Fundamental Warranties”
means the warranties contained in Clauses 1, 2.1, 2.2, 2.3, 2.4 (other than, in
respect of 2.4, the identity of the Directors set out in Schedule 1), 2.5 and
23.1 of Schedule 3;
“Governmental Authority”
;
“Guarantee”
means the agreed form guarantee by the Guarantor entered into contemporaneously
with this Agreement of the Seller’s obligations under this Agreement;
“Guarantor”
means MBIA Insurance Corporation, a New York domiciled insurance company;



3



--------------------------------------------------------------------------------





“Indebtedness”
means any borrowing or indebtedness in the nature of borrowing (including any
indebtedness for monies borrowed or raised under any bank or third party
guarantee, counter-indemnity, bond, note, bill of exchange or commercial paper)
and interest accrued thereon;
“Initial Long Stop Date”
means 10 January 2017;
“Insurance Contract”
means any contract pursuant to which the Company has consummated a transaction
to provide credit protection, whether in the form of financial guaranty
insurance, surety bonds or derivatives or assumed reinsurance that are in force
on the date of this Agreement;
“Intellectual Property”
means rights in all registered and/or unregistered (whether or not an
application for registration is pending) design rights, copyrights, trademarks,
service marks and domain names, patents and all related administrative and legal
rights, anywhere in the world;
“Intra-Group Services Agreement”
means the amended and restated intra‑group services agreement among Trifinium
Services Limited, the Seller, the Company and MBIA Services Corporation, dated
21 January 2016;
“IT System”
means all computer hardware (including network and telecommunications equipment
and internet related information technology) and software (including preparatory
materials, user manuals and related documentation) used by the Company;
“Leakage”
means any of the following (other than Permitted Leakage):
 
(a)    any dividend or other distribution of capital or income declared, paid or
made (whether in cash or in specie) or any repurchase, redemption, repayment or
return of share or loan capital (or any other securities) by the Company to or
for the benefit of any member of the Retained Seller’s Group;
 
(b)    the waiver, release or discount by the Company of any amount or
obligation owed to the Company by any member of the Retained Seller’s Group (or
any of their respective officers, directors or employees);
 
(c)    any payment by the Company to any person who is an officer or director or
employee of the Company or to an Employee or any payment to any other person who
is an officer, director or employee of any member of the Retained Seller’s
Group;
 
(d)    any advisors’ fees or any portion of the Seller Cash Payment borne by the
Company in relation to the transactions contemplated by this Agreement;
 
(e)    the assumption by the Company of any liability of any member of the
Retained Seller’s Group (or any of their respective officers, directors or
employees) or any undertaking to assume, indemnify, guarantee or secure any such
liability;



4



--------------------------------------------------------------------------------





 
(f)    the purchase or sale or other transfer by the Company from or to any
member of the Retained Seller’s Group (or any of their respective officers,
directors or employees) of any assets;
(g)    any contractual or other payment by the Company to any other member of
the Retained Seller’s Group;
 
(h)    the agreement or undertaking by the Company to do any of the matters set
out in paragraphs (a) to (g) above; or
 
(i)    the payment of any fees, costs or Tax incurred or paid by the Company as
a result of the occurrence of any of those matters set out in paragraphs (a) to
(h) above;
“Locked Box Date”
means 31 December 2015;
“Long Stop Date”
means the Initial Long Stop Date or, if either Party has validly extended the
Initial Long Stop Date as provided in clause 5.9, the Extended Long Stop Date;
“Losses”
means all demands, claims, actions, proceedings, damages, payments, fines,
penalties, losses, costs (including legal costs), expenses (including Tax) and
other liabilities of any kind;
“MBIA UK Investment Portfolio”
means the investment portfolio of assets of the Company;
“Management Accounts”
;



5



--------------------------------------------------------------------------------





“Material Adverse Effect”
means any change, development, occurrence, event or effect that has had, or
could reasonably be expected to have, a material adverse effect on: (1) the
business, assets, properties, financial condition or results of operations of
the Company, but excluding any such change, development, occurrence, event or
effect to the extent resulting from or arising out of: (i) general political,
economic or securities or financial market conditions in the United Kingdom
(including changes in interest rates or changes in equity prices); (ii) any
occurrence or condition generally affecting financial guaranty insurance
companies in the United Kingdom; (iii) any change or proposed change in UK GAAP
or Applicable Law, or the interpretation or enforcement thereof; (iv) natural or
man-made disasters, catastrophe events, pandemics, hostilities, acts of war or
terrorism, or any escalation or worsening thereof; (v) the negotiation,
execution and delivery of, or compliance with the terms of, or the taking of any
action required by, the Transaction Documents, the failure to take any action
prohibited by the Transaction Documents, or the public announcement of, or
consummation of, any of the transactions contemplated by the Transaction
Documents; (vi) the identity of or facts relating to the Purchaser or the effect
of any action taken by any member of the Purchaser’s Group, or taken by any
member of the Seller’s Group or the Company in accordance with the Transaction
Documents or at the request of Purchaser or with Purchaser’s prior written
consent; or (vii) any failure of the Company to meet any financial projections,
predictions or targets (provided, that this clause (vii) shall not by itself
exclude the underlying causes of any such failure), except, in the case of
clauses (i), (ii) and (iv) to the extent that the Company, is materially and
disproportionately affected by such changes, developments, occurrences, events
or effects relative to other similarly situated participants operating in the
industries in which the Company operates; or (2) on the ability of the Seller to
perform its obligations under, or to consummate the transaction contemplated by,
this Agreement;
“New Name”
has the meaning ascribed to it in Clause 10.2;
“Notice”
has the meaning ascribed to it in Clause 17.1;
“Parties”
means the parties to this Agreement, and “Party” means either of them;
“Permitted Encumbrances”
means Encumbrances incurred in the ordinary course of business that do not
materially interfere with the use of the Encumbered asset;
“Permitted Leakage” 
(a)    any payment under, or pursuant to the terms of the Intra-Group Services
Agreement which is due and payable prior to Completion, in each case not to
exceed the amounts listed in Schedule 7;
 
(b)    any payment to the non-executive directors of the Company in respect of
director fees and related disbursements and costs, together with any associated
employer’s national insurance contributions or VAT, in aggregate not exceeding
£6,000 (inclusive of VAT) per calendar month provided that they are paid net of
all Tax required by law to be deducted at source;
 
(c)    any Leakage refunded in cash to the Company on or prior to Completion;



6



--------------------------------------------------------------------------------





 
(d)    any payment contemplated in the 2016 budget or the business plan
contained in the Data Room under document number 7.3.6, in aggregate not
exceeding (i) for the 2016 calendar year £925,000 (such figure being inclusive
of any amounts in respect of VAT) whether paid in 2016 or 2017, and (ii) for the
2017 calendar year £925,000 (such figure being inclusive of any amounts in
respect of VAT) multiplied by a fraction the numerator of which is the number of
days in the calendar year 2017 from 1 January to, but not including, the
Completion Date and the denominator of which is 365;
 
(e)    any matter which the Purchaser and the Seller agree in writing shall
constitute Permitted Leakage;
 
(f)    any amounts incurred or paid or agreed to be paid or payable or
liability, cost or expense incurred by the Company at the written request of, or
with the prior written consent of, the Purchaser;
 
(g)    any payment made or agreed to be made by or on behalf of the Company
pursuant to the terms of the Transaction Documents;
 
(h)    any amounts in respect of which a provision, reserve or accrual
(contingent or otherwise) has been included in the 2015 Accounts; and
 
(i)    any taxation arising in connection with any of the matters set out above
other than Tax which the Company is required by law, and fails, to deduct at
source from any of the payments set out above;
“Policy”
means any contract of insurance;
“PRA”
the Prudential Regulation Authority;
“Purchaser Cash Payment”
has the meaning ascribed to it in Clause 3.2;
“Purchaser’s Group”
means the group of companies comprising the Purchaser and its Affiliates from
time to time (including, following Completion, the Company), and “member of the
Purchaser’s Group” shall be construed accordingly;
“Purchaser’s Warranties”
means the warranties made by the Purchaser in Clause 11;
“Regulatory Conditions”
means the Conditions set out at Clause 5.2(a) to (e), inclusive;
“Regulatory Requirement”
means the laws, rules, regulations, guidance or other conditions or requirements
of each Governmental Authority as far as they relate to the Company;
“Relevant Date”
means the date which is three years prior to the date of execution of this
Agreement;
“Relevant Tax Date”
means the date which is six years prior to the date of execution of this
Agreement;
“Retained Seller’s Group”
means the Seller’s Group excluding the Company;



7



--------------------------------------------------------------------------------





“Sanctions Laws”
means to the extent applicable to the Group:
(a) the laws, regulations and rules promulgated or administered by the U.S.
Office of Foreign Assets Control of the Department of the Treasury to implement
U.S. sanctions programmes, including any enabling legislation or executive order
related thereto as amended from time to time;
(b) sanctions and other restrictive measures applied by the European Union in
pursuit of the Common Foreign and Security policy objectives set out in the
Treaty of the European Union;
(c) sanctions and other restrictive measures applied by H.M. Treasury; and
(d) any similar sanctions laws as may be enacted from time to time by the U.S.
and EU (and its member states), H.M. Treasury or any legislative body of the
United Nations;
“SAP”
means the statutory accounting principles prescribed or permitted by the New
York Department of Financial Services;
“Seller Cash Payment”
has the meaning ascribed to it in Clause 3.4 ;
“Seller Party”
means any member of the Seller’s Group that is a party to any Transaction
Document;
“Seller’s Group”
means the group of companies comprising the Seller and its Affiliates
(excluding, following Completion, the Company), and “member of the Seller’s
Group” shall be construed accordingly;
“Seller’s Solicitors”
Debevoise & Plimpton LLP, 65 Gresham Street, London EC2V 7NQ, United Kingdom;
“Seller’s Warranties”
means the warranties made by the Seller in Clause 8 and Schedule 3;
“Shares”
69,000,000 ordinary shares of £1 each, being all the issued and to be issued
share capital of the Company;
“SIMR”
means persons who are subject to the PRA Senior Insurance Manager Regime;
“Surviving Provisions”
means Clauses 1, 5.12 and Clauses 12 to 25;
“Tax”
means all forms of taxation, withholdings, deductions, duties, imposts, levies,
fees, charges, social security contributions and rates imposed, levied,
collected, withheld, assessed or enforced by any local, municipal, regional,
urban, governmental, state, federal or other body or authority in the United
Kingdom, the United States or elsewhere, irrespective of the person to whom they
are directly or primarily chargeable, in all cases being in the nature of
taxation, and any interest, penalty, surcharge or fine in connection therewith;
“Tax Attributes”
means carried forward tax losses, the future benefit of FRS102 transitional
adjustments and future double tax relief in respect of French tax;
“Tax Authority”
means any Tax authority or other authority competent to impose, assess,
administer or enforce any liability to Tax whether in the United Kingdom or
elsewhere;
“Tax Covenant Claim”
means a claim under paragraph 2.1 of Schedule 8;



8



--------------------------------------------------------------------------------





“Tax Warranties”
means the Warranties set out in paragraph 18 of Schedule 3;
“Third Party Claim”
means a claim by a party other than the Seller or Purchaser against the Seller,
the Purchaser or the Company;
“Trademarks”
;
“Transaction Documents”
means this Agreement, the Disclosure Letter, Guarantee, Transitional Services
Agreement, the Bromley Side Letter, and the Confidentiality Agreement and
“Transaction Document” means any of them;
“Transferred Zohar Notes”
has the meaning ascribed to it in Clause 3.2;
“Transitional Services Agreement”
means a transitional services agreement in a form to be agreed and based on the
term sheet set out in Schedule 9, to be entered into on Completion by MBIA
Services Corporation and/or Trifinium Services Limited and the Company;
“TUPE Regulations”
means the Transfer of Undertaking (Protection of Employment) Regulations 2006;
“UCC”
has the meaning ascribed to it in Clause 11.1(f);
“Unconditional Date”
means the first Business Day following the date on which all Conditions have
been fulfilled (save, for those Conditions the fulfilment of which has been
waived in accordance with this Agreement);
“UK GAAP”
means general accepted accounting principles of the United Kingdom as in effect
from time to time;
“U.S. Study”
means the study prepared by Deloitte dated May 26, 2016 regarding the tax basis
for United States federal income tax purposes in the issued stock of the Company
as at the Locked Box Date and the cumulative earnings and profits of the Company
(foreign corporation) for United States federal income tax purposes as at the
Locked Box Date as determined in Treasury Regulation section 1.964-1 and the
Internal Revenue Code sections referenced therein;
“VAT”
means:
(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and
(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere; and
“Warranty Claim”
means any claim against the Seller under the Seller Warranties.

1.2
All references to statutes, statutory provisions or enactments are to statutes,
statutory provisions or enactments of the United Kingdom (unless provided
otherwise) and shall include references to any consolidation, re-enactment,
modification or replacement of the same, any statute, statutory provision or
enactment of which it is a consolidation, re‑enactment, modification or
replacement and any subordinate legislation in force under any of the same from
time to time except to the extent that any consolidation, re-enactment,
modification or replacement enacted after the date of this Agreement would
extend or increase the liability of any Party to another under this Agreement.



9



--------------------------------------------------------------------------------





1.3
A company or other entity shall be a “holding company” for the purposes of this
Agreement if it falls within the meaning attributed to that term in section 1159
of the Companies Act 2006, and a company or other entity shall be a “subsidiary”
for the purposes of this Agreement if it falls within the meaning attributed to
that term in section 1162 of the Companies Act 2006, and the terms
“subsidiaries” and “holding companies” are to be construed accordingly.

1.4
References to this Agreement include the Recitals and Schedules which form part
of this Agreement for all purposes. References in this Agreement to the
“Recitals”, “Schedules” and “Clauses” are references respectively to the
recitals and schedules to and clauses of this Agreement.

1.5
Save where specifically required or indicated otherwise:

(a)
words importing one gender shall be treated as importing any gender, words
importing individuals shall be treated as importing corporations and vice versa,
words importing the singular shall be treated as importing the plural and vice
versa, and words importing the whole shall be treated as including a reference
to any part thereof;

(b)
references to a “person” shall include any individual, firm, body corporate,
unincorporated association, corporation, limited liability company, Government
Entity, association, joint venture, partnership or other entity in each case
whether or not having a separate legal personality. References to a company
shall be construed so as to include any company, corporation or other body
corporate wherever and however incorporated or established;

(c)
references to the word “include” or “including” (or any similar term) are not to
be construed as implying any limitation and general words introduced by the word
“other” (or any similar term) shall not be given a restrictive meaning by reason
of the fact that they are preceded by words indicating a particular class of
acts, matters or things;

(d)
where any matter in this Agreement is qualified by reference to materiality
(including the phrase “in all material respects”) such reference shall, unless
specified to the contrary, be construed as a reference to materiality in the
context of the Group as a whole;

(e)
references to any statutory provision or legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
other legal concept, state of affairs or thing shall, in respect of any
jurisdiction other than England and Wales, be deemed to include that which most
nearly approximates in that jurisdiction to the statutory provision or legal
term or other legal concept, state of affairs or thing, of England and Wales;

(f)
any reference to “writing” or “written” includes any method of reproducing words
or text in a legible and non-transitory form and shall include email;

(g)
references to £ or to pounds sterling are to the lawful currency of the United
Kingdom as at the date of this Agreement, and references to US$ or dollars are
to the lawful currency of the United States as at the date of this Agreement;
and

(h)
references to times of the day are to that time in the United Kingdom and
references to a day are to a period of 24 hours running from midnight to
midnight.

1.6
Clause and paragraph headings and the table of contents are inserted for ease of
reference only and shall not affect construction.



10



--------------------------------------------------------------------------------





1.7
Any reference to a document in the “agreed form” is to the form of the relevant
document in the terms agreed between the Seller and the Purchaser at the date of
this Agreement and signed or initialled for identification purposes only by or
on behalf of the Seller and the Purchaser (in each case with such amendments as
may be agreed by or on behalf of the Seller and the Purchaser prior to
Completion).

1.8
Where any statement in the Seller’s Warranties is qualified by the expression
“so far as the Seller is aware” or any similar expression, such statement shall
be deemed only to be made on the basis of the actual knowledge, at the date of
this Agreement, of William Fallon, Ram Wertheim, Philip Sullivan, Hugh Boyle,
Karen Lynch, James Andrews, James Garelick, Riaz Khandwala and Joel Turner,
after having made reasonable enquiry.

2.
Sale and Purchase of the Shares

2.1
On the terms and subject to the conditions set out in this Agreement, at
Completion the Seller shall sell, and the Purchaser shall purchase, the entire
legal and beneficial ownership in the Shares.

2.2
The Shares shall be sold with Full Title Guarantee free from all Encumbrances
and together with all rights attaching to them at Completion.

2.3
The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the sale of all the Shares is completed simultaneously.

2.4
The Seller irrevocably waives and shall procure the waiver of all rights of
pre-emption over or other rights to restrict the transfer of the Shares
conferred either by the articles of association of the Company or in any other
way.

3.
Consideration

3.1
The total consideration to be paid by the Purchaser for the Shares and the
receipt of the Seller Cash Payment shall be the transfer by the Purchaser to the
Seller of US$250 million initial principal amount of Class A-2 Notes (G98917AA8)
and US$200 million initial principal amount of Class A-3 Notes (CUSIP G98917AB6)
issued by Zohar II 2005-1 Limited and Zohar II 2005-1 Corp. (the “Transferred
Zohar Notes”).

3.2
The scheduled interest payment due on 20 October 2016 on the Transferred Zohar
Notes shall be for the account of the Purchaser. Any other distribution of cash,
securities or other property paid to, or received by, the Purchaser in respect
of any payments of principal, interest and other distributions on or in exchange
for the Transferred Zohar Notes subsequent to the date of this Agreement and
prior to Completion shall be for the benefit of the Seller, and the Purchaser
shall transfer (or procure the transfer of) such property to the Seller at, and
subject to, Completion with the same title and subject to the same Encumbrances
as received by the Purchaser.

3.3
The Purchaser shall transfer the Transferred Zohar Notes with Full Title
Guarantee free from all Encumbrances at Completion. The Seller shall not be
obliged to effect the transfer of the Shares unless the transfer of all
Transferred Zohar Notes is completed simultaneously.

3.4
In addition to the transfer of the Shares to the Purchaser, at Completion the
Seller shall pay to Purchaser in immediately available funds in the United
States US$23 million (the “Seller Cash Payment”), in accordance with Part A of
Schedule 2.

3.5
Receipt by the Seller’s Lawyers of any monies or completed documentation to be
provided by the Purchaser in satisfaction of any of the obligations of the
Purchaser under this Agreement shall be accepted by the Seller as a full and
complete discharge of that obligation.



11



--------------------------------------------------------------------------------





4.
Leakage

4.1
The Seller warrants and undertakes to the Purchaser that, in the period from the
Locked Box Date to and including the date of this Agreement, there has not been
any Leakage and from the date of this Agreement to Completion there will not be
any Leakage.

4.2
In the event of any Leakage between the Locked Box Date and Completion, the
Seller shall indemnify and covenants to pay to the Purchaser on demand an amount
in cash equal to the amount or value of the Leakage received by it, any member
of the Seller’s Group or any of their respective officers, directors or
employees (as applicable), or in respect of which any such person has benefited
(save that the Seller shall also bear any Leakage that is a Tax amount that has
been paid directly to the relevant Tax Authority and has not therefore been
received by the relevant person or in respect of which such persons have
benefitted). A claim under this Clause 4.2 shall be the sole remedy available to
the Purchaser arising from a breach of Clause 4.1.

4.3
The Seller is not liable to make a payment under Clause 4.2 unless the Purchaser
has notified the Seller in writing of the occurrence of the Leakage to which any
such payment relates, stating in reasonable detail the nature of the breach and,
if practicable, the amount claimed, on or before the six month anniversary of
the Completion Date.

4.4
Subject to Clause 4.5, the aggregate liability of the Seller in respect of this
Clause 4 shall not exceed an amount equal to the Leakage actually received by or
benefitting the relevant person (save that the Seller shall also bear any
Leakage that is a Tax that has been paid directly to the relevant Tax Authority
and has not therefore been received by the relevant person or in respect of
which such persons have benefitted).

4.5
Nothing in this Clause 4 shall have the effect of limiting, restricting or
excluding any liability arising as a result of any fraud or wilful concealment
by the Seller, any member of the Seller’s Group or any of their respective
Affiliates.

5.
Conditions

5.1
The sale and purchase of the Shares is subject to, and Completion is conditional
upon, the satisfaction of the Conditions set out in Clauses 5.2, 5.3 and 5.4
(collectively, the “Conditions” and each a “Condition”).

5.2
The obligation of the Seller to sell the Shares to the Purchaser and make the
Seller Cash Payment, and the Purchaser’s obligations to purchase the Shares from
the Seller, are conditional upon the following Conditions having been satisfied
and remaining so immediately prior to Completion (as applicable):

(a)
the PRA having given notice in writing in accordance with either section 189(4)
or section 189(7) FSMA that it approves the Purchaser and any other person
acquiring control (within the meaning of section 181 FSMA) of the Company
pursuant to this Agreement, or in the absence of such notice, the PRA being
treated, under section 189(6) of FSMA, as having approved the acquisition of
control over the Company by the Purchaser and any other relevant person without
the imposition of a Burdensome Condition;

(b)
the FCA having given notice in writing in accordance with either section 189(4)
or section 189(7) FSMA that it approves the Purchaser and any other person
acquiring control (within the meaning of section 181 FSMA) of the Company
pursuant to this Agreement, or in the absence of such notice, the FCA being
treated, under section 189(6) of FSMA, as having approved the acquisition of
control over the Company by the Purchaser and any other relevant person without
the imposition of a Burdensome Condition;



12



--------------------------------------------------------------------------------





(c)
the written approval of the Maryland Insurance Administration of the acquisition
by Purchaser of the Shares without the imposition of a Burdensome Condition;

(d)
the written approval of the California Department of Insurance of the sale by
Seller of the Shares without the imposition of a Burdensome Condition or written
confirmation by the California Department of Insurance of the inapplicability of
Section 1011(c) of the California Insurance Code to the transactions
contemplated hereby, but only to the extent approval of the sale of the Shares
is also required by the New York State Department of Financial Services under
Section 7402(d) of the New York Insurance Law;

(e)
the written approval or non-objection of the New York State Department of
Financial Services of (i) the issuance by the Guarantor of the Guarantee and
(ii) the contribution or loan to the Seller by the Guarantor of any funds
necessary to enable the Seller to pay the Seller Cash Payment; and

(f)
none of the Seller, the Purchaser, nor the Company: (i) having received an order
from a Governmental Authority or a court of competent jurisdiction that
restrains or prohibits completion of the Transaction or a Governmental Authority
having initiated proceedings to restrain or prohibit completion of the
Transaction; (ii) being prohibited by any Applicable Law or regulation from
completing the Transaction or (iii) the initiation of proceedings for the
liquidation, rehabilitation, reorganization or conservation of the Guarantor,
provided (in the case of (i) or (ii)) that the party asserting the failure of
this Condition shall have used its commercially reasonable efforts to have any
such order vacated;

(collectively, the “Joint Conditions”).
5.3
The obligation of the Purchaser to purchase the Shares from the Seller is
conditional upon the following Conditions (the “Purchaser Conditions”) having
been satisfied, deemed satisfied or waived by Purchaser in its sole discretion
and remaining so immediately prior to Completion (as applicable):

(a)
the Seller’s Fundamental Warranties shall have been true, accurate and not
misleading on the date of this Agreement and shall be true, accurate and not
misleading on and as of Completion as though made on and as of Completion
(except to the extent that any of the Seller’s Fundamental Warranties speaks
only as of an earlier date, in which event such warranty shall have been true,
accurate and not misleading as of such date);

(b)
the Seller having provided the Purchaser with a copy of a resolution of the
board of directors of the Seller (certified by a duly appointed officer as true,
accurate and complete) authorising the execution of and the performance by the
Seller of its obligations under this Agreement and the Transaction Documents to
which it is, or will be, a party; and

(c)
the Guarantor shall have entered into the Guarantee.

5.4
The obligation of the Seller to sell the Shares to the Purchaser and make the
Seller Cash Payment is conditional upon the following Conditions (collectively,
the “Seller Conditions”) having been satisfied, deemed satisfied or waived by
Seller in its sole discretion and remaining so immediately prior to Completion
(as applicable):

(a)
The Purchaser’s Warranties shall have been true, accurate and not misleading on
the date of this Agreement and shall be true, accurate and not misleading on and
as of Completion as though made on and as of Completion (except to the extent



13



--------------------------------------------------------------------------------





that any of the Purchaser’s Warranties speaks only as of an earlier date, in
which event such warranty shall have been true, accurate and not misleading as
of such date); and
(b)
the Purchaser having provided the Seller with a copy of a resolution of the
board of directors of the Purchaser (certified by a duly appointed officer as
true, accurate and complete) authorising the execution of and the performance by
the Purchaser of its obligations under this Agreement and the Transaction
Documents to which it is, or will be, a party, or the Seller having waived this
condition in its sole discretion.

5.5
The Purchaser and Seller shall use their respective reasonable endeavours, and
shall cooperate fully with each other, to procure the satisfaction of the
Regulatory Conditions as soon as reasonably practicable after the date of this
Agreement and, in any event, by the Initial Long Stop Date (or such other date
as may be agreed in writing by the Seller and the Purchaser), including:

(a)
each Party shall give to the other Party reasonable prior notice of the time and
place when any meetings, telephone calls or other conferences may be held by it
with Governmental Authorities in connection with any approvals required for the
transactions contemplated by this Agreement and the other Party shall have the
right to have an Authorised Representative attend or otherwise participate in
any such meeting, telephone call or other conference;

(b)
each Party shall keep the other informed of all material developments with any
relevant Governmental Authority in connection with the transactions contemplated
by this Agreement; and

(c)
notwithstanding anything to the contrary in this Agreement, the Purchaser shall
not be obligated to agree to any limitation, requirement or condition that
would, individually or in the aggregate, reasonably constitute a Burdensome
Condition.

5.6
Each Party shall keep the other promptly informed of, and shall consult with the
other regarding, the progress of satisfying the Regulatory Conditions and shall
inform the other as soon as reasonably practicable of all developments which
would or might reasonably be expected to result in the failure of any of the
Regulatory Conditions to be satisfied.

5.7
Subject to the Seller complying with its obligations in Clause 5.10, the
Purchaser and Seller agree to use their respective reasonable endeavours to meet
the following timetable and the timeframe in Clause 5.8, provided that neither
Party shall have any liability under this Agreement for failure to meet such
timetable to the extent that such failure is outside its control.

Action
Required Completion Date
Purchaser to file notices under s178 FSMA in respect of the Company with the PRA
and the FCA
10 Business Days after date of this Agreement
Purchaser to file applications referenced in clauses 5.2(c)
10 Business Days after date of this Agreement
Seller to file applications referenced in clauses 5.2(d) and (e)
10 Business Days after date of this Agreement

5.8
The Purchaser shall as soon as reasonably practicable after the date of this
Agreement and in any event within 5 (five) Business Days of the date of this
Agreement, submit requests to schedule meetings with the PRA and the FCA to take
place as soon as reasonably



14



--------------------------------------------------------------------------------





practicable to discuss the Transaction and any requirements in connection with
the Regulatory Conditions. The Parties acknowledge that, if so required by the
relevant Governmental Authority, the notifications specified in Clause 5.7 may
be in draft form.
5.9
If the Unconditional Date has not occurred on or before 5.00 p.m. on the Initial
Long Stop Date, the Parties may agree to extend the Initial Long Stop Date for
up to a further 3 (three) months (such new date being the “Extended Long Stop
Date”).

5.10
Notwithstanding the remainder of this Clause 5, each Party shall:

(a)
co-operate fully in all actions reasonably necessary to procure the satisfaction
of the Conditions expeditiously;

(b)
ensure that any notifications and/or filings made by it in connection with the
Conditions are made as soon as reasonably practicable and with all due care and
that such notifications and/or filings are accurate and complete in all
requirements specified by the relevant Governmental Authority (with each Party
being responsible for the accuracy of all information provided for such purposes
by it in relation to itself and, in the case of the Purchaser, the Purchaser’s
Group and in the case of the Seller, the Seller’s Group and the Company);

(c)
as soon as reasonably practicable following a request from another Party,
provide that other Party with all information reasonably necessary (and to the
extent not in breach of any duty of confidentiality owed to any person) to make
any notification or filing in connection with the satisfaction of the Conditions
or as requested by any Governmental Authority;

(d)
on request and to the extent reasonable, keep the other Party informed of the
progress of any notification or filing including where a Condition has been
satisfied and provide such assistance as may reasonably be required in
connection with the satisfaction of the Conditions; and

(e)
subject to confidentiality requirements, Applicable Laws and the requirements of
Governmental Authorities, provide the other Parties with draft copies of all
material written submissions to any Governmental Authority in relation to the
satisfaction of the Regulatory Conditions at such time as will permit the other
Parties a reasonable opportunity to provide comments on such material
submissions before they are submitted or sent or made and, in completing such
material submissions or communications, each Party agrees to the extent
reasonably practicable to have due regard to any reasonable comments made by the
other Parties,

provided however that no Party shall be required under this Clause 5.10 to
provide another Party with copies or records of any part of any communications
or submissions which contains commercially sensitive or confidential information
which the Party considers (acting in good faith and on a reasonable basis) would
otherwise be adverse to its legitimate interests, or such information being
privileged.
5.11
This Agreement may be terminated at any time prior to the Long Stop Date:

(a)
by mutual written consent of the Parties; or

(b)
by either Party, if any Applicable Law or final, non-appealable order of any
Governmental Authority shall have been enacted, issued, enforced or made
applicable to the transactions contemplated by this Agreement that has the
effect of making the transactions contemplated by this Agreement unlawful;



15



--------------------------------------------------------------------------------





and by either Party after the Long Stop Date, if Completion has not occurred on
or prior to the Long Stop Date unless the failure to consummate the transaction
contemplated by this Agreement is the result of a breach of this Agreement by
the Party seeking to terminate this Agreement.
5.12
Effect of Termination

(a)
Subject to Clause 5.12(b), where this Agreement is terminated for any reason,
this Agreement shall cease to be of any effect save for the Surviving Provisions
(which shall remain in full force and effect).

(b)
If this Agreement is terminated as provided in Clause 5.11, this Agreement shall
become void and of no further force or effect (except as stated in Clause
5.12(a) above); provided that no party will be relieved or released of any
liability or damages arising out of any failure to comply with or breach of this
Agreement or fraud related to the transactions contemplated by this Agreement.

6.
Pre-Completion Obligations

6.1
On the date of this Agreement, the Purchaser shall deliver to the Seller:

(a)
a duly countersigned copy of the Disclosure Letter; and

(b)
a copy of a resolution of the board of directors of the Purchaser (certified by
a duly appointed officer as true, accurate and complete) authorising the
execution of and the performance by the Purchaser of its obligations under this
Agreement and the Transaction Documents to which it is or shall be a party;

6.2
On the date of this Agreement, the Seller shall deliver to the Purchaser:

(a)
a duly executed copy of the Disclosure Letter;

(b)
a copy of a resolution of the board of directors of the Seller (certified by a
duly appointed officer as true, accurate and complete) authorising the execution
of and the performance by the Seller of its obligations under this Agreement and
the Transaction Documents which it is or shall be a party.

6.3
Until Completion, the Seller shall, to the extent permitted by Applicable Law:

(a)
procure that, except with the written consent of the Purchaser, the Company
shall carry on its business as a going concern and shall not depart from the
ordinary course of its day-to-day business as carried on at the date of this
Agreement; and

(b)
comply with the provisions of Schedule 5.

6.4
On or after the satisfaction or waiver (as the case may be) of the last of the
Conditions to be satisfied or waived, but not less than 3 (three) Business Days
prior to Completion, the Purchaser shall notify the PRA and the FCA of the
proposed Completion Date.

6.5
All of the intercompany arrangements between any member of the Seller’s Group
(other than the Company) on the one hand, and the Company on the other hand,
including those listed on Schedule 7, will be terminated immediately prior to
Completion, and Seller shall cause all intercompany balances between any member
of the Seller’s Group (other than the Company) on the one hand, and the Company
on the other hand, to be paid in full and settled immediately prior to
Completion or as soon thereafter as is reasonably practicable.



16



--------------------------------------------------------------------------------





6.6
The Seller shall, between the date of this Agreement and Completion, as soon as
reasonably practicable notify the Purchaser in writing, in sufficient detail to
enable the Purchaser to make a proper assessment of the matter (to the extent
such detail is reasonably available), if the Seller becomes aware of any fact or
circumstance which it is also aware constitutes a breach of Clause 6.3 or
Schedule 5 or which it considers is likely to cause any of the Seller’s
Fundamental Warranties to become untrue, inaccurate or misleading at any time
before Completion.

6.7
The Seller shall use commercially reasonable efforts to enter into settlement
agreement(s) with such Employees(s) (i) not expected to provide services
pursuant to the Transitional Services Agreement and with such settlement
agreement to be effective at or after Completion; and (ii) that are no longer
providing services under the Transitional Services Agreement with such
settlement agreement being effective at the time such services are no longer
provided, such settlement agreement(s) to include a release by the relevant
Employee of the Company, each member of the Purchaser’s Group, and their
respective officers, directors, employees and shareholders, of all liabilities
to the Employee (if any), including without limitation any and all claims in
respect of the Employee’s employment and its termination (and the Seller shall
provide the Purchaser a copy of such release for the Purchaser’s review and
shall reasonably consider making any changes thereto requested by the
Purchaser).

6.8
The Seller agrees that it shall not, and shall not permit its Affiliates, to:
(i) induce or encourage any Employee to resign prior to the Completion Date or,
with respect to Employees expected to provide services under the Transitional
Services Agreement, prior to such Employee no longer being necessary to provide
services under the Transitional Services Agreement, (ii) terminate the
employment of any Employee providing service under the Transitional Services
Agreement prior to 31 May 2017 other than for improper conduct and/or negative
performance, or (iii) other than where the Seller reasonably believes (A) there
are compassionate and/or personal mitigating circumstances and (B) the loss of
such Employee’s services will not prevent the service provider under the
Transitional Services Agreement from complying with its obligations under such
agreement, pay severance to any Employee providing service under the
Transitional Services Agreement who voluntarily terminates his or her employment
prior to 31 May 2017 (or such earlier date as the services relevant to such
Employee cease to be provided). It is acknowledged and agreed by the Parties
that the Purchaser's Group may, before completion of the services period under
the Transitional Services Agreement, make offers of employment to certain of the
Employees (a “Transfer Offer”). If any Transfer Offer is accepted, the Seller
shall procure that the relevant Employees are released from any notice periods,
post-termination restrictive covenants or any other restrictions so that the
Employees are able to commence employment with the Purchaser's Group immediately
after completion of the services period under the Transitional Services
Agreement (or such earlier date as the relevant Employee ceases to be required
for the services). The Seller agrees to indemnify and keep indemnified the
Company, each member of the Purchaser's Group, and their respective officers,
directors, employees and shareholders, against any and all Losses suffered or
incurred by them as a direct or indirect result of the employment or engagement
or termination of employment or engagement of any of the Employees or any other
person engaged to provide services in relation to the business carried out by
the Company (including external consultants and contractors engaged by the
Company) but excluding any such Losses: (i) arising in relation to the
employment after the Completion Date or, if relevant, after an Employee ceases
to provide services under the Transitional Services Agreement or termination of
employment after the Completion Date or, if relevant, after an Employee ceases
to provide services under the Transitional Services Agreement of any Employee
who is employed by the Company or any member of the Purchaser’s Group following
acceptance of a Transfer Offer or who otherwise is actively employed by the
Company or any member of the Purchaser’s Group after Completion (it being agreed
that the provision of services pursuant to the Transitional Services Agreement
shall not be considered employment by or with the Company); or (ii) arising in
relation to the engagement after the Completion Date or, if relevant, after a
person ceases to provide services under the Transitional Services Agreement or
termination of



17



--------------------------------------------------------------------------------





engagement after the Completion Date or, if relevant, after completion of the
services period under the Transitional Services Agreement of any person who
actively provides services after the Completion Date or, if relevant, after a
person ceases to provide services under the Transitional Services Agreement to
the Company or any member of the Purchaser’s Group. For the avoidance of doubt,
this shall include (subject to the exclusions above) any such Losses which
transfer under the TUPE Regulations to the Company or any members of the
Purchaser's Group, or which relate to any breach or alleged breach of any
obligations to inform and consult under the TUPE Regulations. The Seller agrees
not to discourage any such Employee from accepting a Transfer Offer and not to
disrupt any such offers of employment made by the Purchaser's Group.
6.9
From the date of this Agreement, the Parties shall exercise their respective
commercially reasonable endeavours to agree the Transitional Services Agreement
based upon the term sheet set out in Schedule 9.

6.10
To the extent that any amendment, waiver or amendment is agreed in relation to
the Aspire Defence Limited transaction documentation (substantially for the
purpose disclosed to the Purchaser as documents 15.38, 15.49 and 15.64 in the
Data Room) prior to Completion, then the Seller shall (i) procure the delivery
to the Purchaser of a letter from the Guarantor in a form reasonably
satisfactory to the Purchaser that any such amendment, waiver or consent is
reasonably expected not to adversely impact the financial performance of the
Aspire Defence Limited transaction, and (ii) procure a letter or report from the
Technical Advisor (Arcadis) commissioned by the Company and Ambac Assurance
Corp. (or its Affiliate) that includes a statement to the effect that the
proposed amendment, waiver or consent creates a low level of incremental risk to
the Company.

7.
Completion

7.1
Subject to the Unconditional Date having occurred, Completion shall take place
at the offices of the Seller’s Solicitors on the later of: (i) 3 January 2017;
and (ii) the earlier of (A) second (2nd) Business Day after the Unconditional
Date, and (B) 10 January 2017, or such other date and/or place as may be agreed
in writing by the Parties pursuant to Clause 5.9 (“Completion Date”).

7.2
At Completion, the Seller shall observe and perform the relevant provisions of
Part A of Schedule 2.

7.3
At Completion, the Purchaser shall observe and perform the relevant provisions
of Part B of Schedule 2.

7.4
If a Party does not comply with its obligations in either Clause 7.2 or Clause
7.3 (as applicable), the other Party shall not be obliged to complete the
acquisition or sale of the Shares or perform any of the other obligations set
out in Clause 7.2 or 7.3 (as applicable) and such Party may in its absolute
discretion (in addition and without prejudice to any other right or remedy
available to it hereunder or at common law) by written notice to the other
Party:

(a)
defer Completion to such other date (not being after the Long Stop Date) as such
Party may specify (and so that the provisions of this Agreement relating to
Completion shall apply mutatis mutandis);

(b)
waive all or any of the requirements contained or referred to in Clause 7.2 or
7.3 (as applicable) at its discretion and proceed to Completion so far as
practicable; or

(c)
if the Long Stop Date has passed, terminate this Agreement in accordance with
Clause 5.11(b).



18



--------------------------------------------------------------------------------





8.
Seller’s Warranties

8.1
Subject to the other provisions of this Clause 8, the Seller hereby warrants to
the Purchaser that the Seller’s Warranties are true, accurate and not misleading
as at the date of this Agreement.

8.2
The Seller warrants that the Fundamental Warranties will at Completion be in all
respects true, accurate and not misleading as if repeated by reference to the
facts and circumstances then existing (except to the extent that any such
warranty speaks only as of an earlier date, in which event such warranty shall
have been true, accurate and not misleading as of such date) and, for the
purposes of this Clause 8.2 only, any reference made to the date of this
Agreement (whether express or implied) in any of the Fundamental Warranties
shall be construed, as a reference to the date of Completion.

8.3
Any Warranty Claim shall be subject to the limitations and other provisions set
out in Schedule 4.

8.4
The Purchaser shall not be entitled to claim that any fact, matter or
circumstance causes any of the Warranties to be breached if such fact, matter or
circumstance is fairly disclosed in the Disclosure Letter or in the Data Room.
For the purposes of this Agreement, “fairly disclosed” means that the fact,
matter or circumstance is described in the Disclosure Letter or Data Room
sufficient to enable a reasonable purchaser to make a reasonably informed
assessment of the matter, fact or circumstance disclosed.

8.5
The Parties hereby acknowledge and agree that the Seller does not make any
express or implied representation or warranty under this Agreement as to the
future experience, success or profitability of the Business, whether or not
conducted or administered in a manner similar to the manner in which the
Business was conducted prior to Completion.

8.6
Without prejudice to Clause 8.4, none of the Seller’s Warranties, nor any other
provision of this Agreement or any of the other Transaction Documents, shall be
construed as a representation or warranty, directly or indirectly, by the Seller
or any other member of the Seller’s Group as to:

(a)
the accuracy of any forecasts, assumptions, estimates, projections, or
statements of honestly expressed opinion or intent contained in any accounting
or actuarial information provided to the Purchaser (including, without
limitation, the Accounts or the Management Accounts); or

(b)
the future fulfilment of any forecasts, assumptions, estimates, projections, or
statements of honestly expressed opinion or intent.

8.7
All of the Seller’s Warranties contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement until the expiry
of the period for making claims for breach of such warranties under this
Agreement (at which time such warranties shall terminate).

9.
Post-Completion Covenants

9.1
The Purchaser undertakes to the Seller, that from Completion until the 6th
(sixth) anniversary thereafter or such earlier time that Seller has provided
written notice to Purchaser that the information and access described below is
no longer reasonably required by the Seller (provided, that Purchaser shall give
thirty (30) days’ notice to Seller prior to destroying any records to permit the
Seller, at its expense, to examine, duplicate or repossess such books and
records), at the Seller’s sole cost, upon reasonable notice at reasonable times
during normal business hours (i) it shall promptly afford (and will procure that
the Company promptly affords) to the Seller and its Authorised Representatives,
reasonable access to the books,



19



--------------------------------------------------------------------------------





records, officers and employees of the Company, (ii) shall use reasonable
endeavours to provide access to any audit records in the possession of its
auditors, and (iii) shall provide information with respect to the Company, in
the case of (i), (ii) and (iii), solely with respect to periods prior to the
Completion Date, in a readily accessible form (including financial information
in a form consistent with the Company’s historical practice for the preparation
of such financial information), to the extent in the Purchaser’s possession, in
each case, to the extent reasonably required by the Seller or any of its
Affiliates for any lawful business purpose related to its prior ownership of the
Company, the transactions contemplated by this Agreement or to comply with
Applicable Law, including litigation (other than with the Purchaser or any of
its Affiliates (including the Company), disputes (other than with the Purchaser
or any of its Affiliates (including the Company), compliance, financial and Tax
reporting, and the Purchaser shall cooperate fully with the Seller or its
relevant Affiliates provided that such access does not unreasonably interfere
with the conduct of the business of Purchaser or the Company. Purchaser shall
not be required to disclose any information if Purchaser reasonably determines
that: (i) information is subject to attorney-client privilege to the extent
doing so would reasonably be expected to cause such privilege to be waived; or
(ii) disclosure may contravene any Applicable Law, fiduciary duty or agreement.
The Parties will use commercially reasonable efforts to make appropriate
substitute disclosure arrangements under circumstances in which the preceding
sentence applies to the extent commercially practicable.
9.2
The Seller undertakes to the Purchaser, that from Completion until the 6th
(sixth) anniversary thereafter or such earlier time that the Purchaser has
provided written notice to the Seller that the information and access described
below is no longer reasonably required by the Purchaser (provided, that the
Seller shall give thirty (30) days’ notice to the Purchaser prior to destroying
any such records to permit the Purchaser, at its expense, to examine, duplicate
or repossess such books and records), at the Purchaser's sole cost upon
reasonable notice at reasonable times during normal business hours, (i) it shall
promptly afford (and will procure that each member of the Retained Seller Group
promptly affords) to the Purchaser and its Authorised Representatives,
reasonable access to the books, records, officers and employees of the Seller
and each relevant member of the Retained Seller Group, and (ii) shall provide
information with respect to the Company, in the case of (i) and (ii), solely
with respect to periods prior to the Completion Date, in a readily accessible
form, to the extent in the possession Seller or another member of the Seller’s
Group or any third-party service provider to the Seller or another member of the
Seller’s Group, in each case, to the extent reasonably required by the Purchaser
or any of its Affiliates for any lawful business purpose related to their
ownership and operation of the Company, the transactions contemplated by this
Agreement or to comply with Applicable Law, including litigation (other than
with the Seller or any of its Affiliates), disputes (other than with the Seller
or any of its Affiliates), compliance, financial and Tax reporting provided that
such access does not unreasonably interfere with the conduct of the business of
Seller. The Seller shall not be required to disclose any information if the
Seller reasonably determines that: (i) information is subject to attorney-client
privilege to the extent doing so would reasonably be expected to cause such
privilege to be waived; or (ii) disclosure may contravene any Applicable Law,
fiduciary duty or agreement. The Parties will use commercially reasonable
efforts to make appropriate substitute disclosure arrangements under
circumstances in which the preceding sentence applies to the extent commercially
practicable. Seller and Purchaser agree that all books and records of the
Company (which includes, but is not limited to, emails and other correspondence
relating to the Company’s business), including information contained
electronically on the computer systems of the Seller or other members of the
Seller’s Group or any third-party service provider to the Seller or another
member of the Seller’s Group are the property of the Company and that after
Completion the Company shall have the right to examine, duplicate or repossess
such books and records to the extent accessible by the Seller or other members
of the Seller’s Group; provided that, to the extent any such books and records
contain information not relating to the Company, Seller may redact such
information. Any such books and records, while in the possession of the Seller
or other members of the Seller’s Group shall be treated the same as information
of the Seller, including being subject to the Seller and its Affiliates document
retention policies; provided



20



--------------------------------------------------------------------------------





that Seller shall give thirty (30) days’ notice to the Purchaser prior to
destroying any such books or records to permit the Purchaser to examine,
duplicate or repossess such books and records.
9.3
The Parties hereby agree that the Company shall not be entitled to carry on
business under the name “MBIA” or any confusingly similar name. Accordingly, the
Purchaser hereby undertakes to the Seller to procure that by no later than 180
days after Completion the corporate name of the Company is changed to a name
which does not contain or refer to the acronym of “MBIA” and is not confusingly
similar to the current name of the Company (the “New Name”).

9.4
The Purchaser hereby undertakes to the Seller to procure that by no later than
180 days after Completion the Company shall cease using the Trademarks in
respect of the following materials: (i) business cards; (ii) invoices; (iii)
receipts; (iv) forms; and (iv) product, training and service literature and
materials, (together, the “Materials”).

9.5
The Purchaser hereby undertakes to the Seller to procure that by no later than
90 days after Completion, the Company shall: (i) establish its own internet
(wide area network) link for sending emails and or accessing the internet; (ii)
set up an email domain name without referencing “MBIA” or any derivation
thereof; and (iii) set up its own email server (software).

9.6
Notwithstanding this Clause 9, the Purchaser shall be entitled to refer to
“MBIA” in any document or notice it is required or permitted to send or serve
pursuant to any legally binding obligation, agreement, or court or legal
proceeding provided, however, that any such document, notice, or court or legal
proceeding shall specifically note the New Name each time “MBIA” is used.

10.
Purchaser’s Warranties

10.1
The Purchaser hereby warrants to the Seller as at the date of this Agreement and
as at the Completion Date, as follows:

(a)
the Purchaser has requisite power, authority and capacity to enter into and
perform its obligations under the Transaction Document to which it is a party
and the Transaction Document constitute or will, when executed and delivered,
constitute legal, valid and binding obligations on the Purchaser, enforceable in
accordance with its terms, subject to any principles of equity or insolvency
law;

(b)
the Purchaser has obtained all corporate authorisations required to empower it
to enter into and perform its obligations under the Transaction Documents;

(c)
entry into and performance by the Purchaser of the Transaction Documents to
which it is a party will not (i) breach any provision of the memorandum and
articles of association, by-laws or equivalent constitutional documents, of the
Purchaser, (ii) give rise to a default under, any contract or other instrument
to which the Purchaser is a party that would materially impair the ability of
the Purchaser to consummate any of the transactions contemplated hereby, or
(iii) (subject to fulfilment of the Conditions) result in a breach of any
Applicable Laws in the jurisdiction of incorporation of the Purchaser or of any
order, decree or judgment of any court or any Governmental Authority that would
materially impair the ability of the Purchaser to consummate any of the
transactions contemplated thereby;

(d)
other than to the extent relevant to the Joint Conditions, no consent, approval
or authorization of, or declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to any Purchaser Party in
connection with the execution and delivery of the Transaction Documents by the
Purchaser Parties, or the consummation by the Purchaser Parties of the
transactions contemplated thereby;



21



--------------------------------------------------------------------------------





(e)
the Purchaser is validly incorporated, in existence and duly registered under
the laws of its jurisdiction of incorporation; and

(f)
the Purchaser is, and immediately prior to the Completion Date will be, the
beneficial record holder of the Transferred Zohar Notes to be transferred by the
Purchaser hereunder with full dispositive power thereover, and holds, and will
hold, such Notes free and clear of all Encumbrances (except any that arise
pursuant to this Agreement), and upon delivery of such Notes, assuming that the
Seller has no notice of any adverse claims (within the meaning of Section 8-105
of the New York Uniform Commercial Code as in effect in the State of New York
from time to time (the “UCC”)) to such Transferred Zohar Notes, the Seller will
acquire a valid security entitlement (within the meaning of Section 8-102(a)(17)
of the UCC) to such Transferred Zohar Notes, and no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against the Seller.

10.2
There is no Action pending or, to the knowledge of Purchaser, threatened against
or affecting the Purchaser or any Affiliate of the Purchaser that (a) seeks to
restrain or enjoin the consummation of any of the transactions contemplated by
this Agreement or (b) would reasonably be expected to impair the ability of
Purchaser to consummate any of the transactions contemplated by this Agreement.

10.3
No member of the Purchaser’s Group is the subject of any governmental,
regulatory or official investigation or enquiry which is in progress or
threatened or pending which has or would reasonably be expected to have a
material adverse effect on the Purchaser’s ability to execute, deliver and
perform its obligations under this Agreement.

11.
Confidentiality and Announcements

11.1
The terms of the Confidentiality Agreement shall survive Completion.

11.2
Each of the Purchaser and the Seller, and their respective Affiliates, shall
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release or other public statement with
respect to the transactions contemplated by this Agreement and shall not issue
any such press release or make any such public statement with respect to such
matters without the advance approval of the other party following such
consultation (such approval not to be unreasonably withheld or delayed), except
as may be required by Applicable Law or by the requirements or any securities
exchange; provided that, in the event that any party is required by Applicable
Law or the requirements of any securities exchange to issue any such press
release or make any public statement and it is not feasible to obtain the
advance approval of the other party hereto as required by this Clause 12.2, the
party that issues such press release or makes such statement shall provide the
other party with notice and a copy of such press release or statement as soon as
reasonably practicable. Each Party hereby consents to the filing of a copy of
this Agreement as an exhibit to one or more periodic filings to be made by the
other Party under the U.S. Securities Exchange Act of 1934, as amended.

11.3
Nothing in Clause 12.2 shall restrict the Seller or the Company (after any
public statement made in accordance with Clause 11.2) and the Purchaser or the
Company (after Completion) from informing clients or suppliers of the
acquisition of the Company by the Purchaser.

12.
Counterparts

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts and each such counterpart shall constitute an original
of this


22



--------------------------------------------------------------------------------





Agreement but all of which shall together constitute one and the same
instrument. This Agreement shall not be effective until each Party has executed
at least one counterpart.
13.
Variation, Waiver and Consent

13.1
No amendment, variation or waiver of any provision of this Agreement (including
any Condition) shall be effective unless it is in writing and signed by each of
the Parties.

13.2
Unless expressly agreed, no variation or waiver of any provision or condition of
this Agreement shall constitute a general variation or waiver of any provision
or condition of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation or waiver, and the rights and obligations of the Parties
under or pursuant to this Agreement shall remain in full force and effect,
except and only to the extent that they are so varied or waived.

13.3
Any consent granted under this Agreement shall be effective only if given in
writing and signed by the consenting Party and then only in the instance and for
the purpose for which it was given.

13.4
Any single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

13.5
The rights, powers and remedies of each Party under this Agreement are
cumulative and not exclusive of any rights or remedies of that Party under the
general law. Each Party may exercise each of its rights, powers and remedies as
often as it shall think necessary.

14.
Entire Agreement

14.1
The Transaction Documents constitute the entire and only agreement between the
Parties relating to the subject matter of the Transaction Documents and, for the
avoidance of doubt, the Transaction Documents supersede any and all previous
agreements, discussions, correspondence, understandings and communications
(whether written or oral) between the Parties with respect to the subject matter
of the Transaction Documents.

14.2
Each Party acknowledges and agrees that it has not been induced to enter into
any Transaction Document in reliance upon, nor have they been given, any
warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity or commitment of any nature whatsoever other than as are
expressly set out in the Transaction Documents.

14.3
Save as provided for elsewhere in this Agreement, the only remedies available to
the Purchaser in respect of the Transaction Documents are damages for breach of
contract and, for the avoidance of doubt, it shall not have any right to rescind
or terminate any Transaction Document.

15.
Withholding and Grossing-Up

15.1
All payments to be made under this Agreement shall be made in full without any
set-off or counterclaim and free from any deduction or withholding save as may
be required by law, in which event the deduction or withholding will not exceed
the minimum amount which it is required by law to deduct or withhold and, in the
case of payments from the Seller to the Purchaser, the payer will simultaneously
pay to the payee such additional amounts as will result in the receipt by the
payee of a net amount equal to the full amount which would otherwise have been
receivable had no deduction or withholding been required.



23



--------------------------------------------------------------------------------





15.2
If any amount payable to the Purchaser by the Seller for or in connection with
any Warranty Claim or a Tax Covenant Claim is subject to Tax, that amount shall
be paid so as to ensure that the net amount retained by the Purchaser after
taking the Tax into account is equal to the full amount which would have been
retained by the Purchaser but for the Tax.

16.
Notices

16.1
Save as otherwise provided in this Agreement, any notice, demand or other
communication (“Notice”) to be given by any Party under, or in connection with,
this Agreement shall be in writing, in English and signed by or on behalf of the
Party giving it. Any Notice shall be served by hand or sending it by post to the
address set out in Clause 16.2, or by sending it by email to the email address
set out in Clause 16.2 and in each case marked for the attention of the relevant
Party set out in Clause 16.2 (or as otherwise notified from time to time in
accordance with the provisions of this Clause 16). Any Notice so served by post
or email shall be deemed to have been duly given or made as follows:

(a)
if sent by email, at the time the sender receives an electronic delivery receipt
thereof;

(b)
in the case of delivery, if delivered by hand, when delivered; or

(c)
if posted, at the earlier of the time of delivery and (if posted in the United
Kingdom by first class registered post) 10 a.m. on the second Business Day after
posting;

provided that, in each case, if any Notice would otherwise become effective on a
day which is not a Business Day or after 5 p.m. on a Business Day, it shall
instead become effective at 10 a.m. on the next following Business Day and if it
would become effective before 9 a.m. on a Business Day, it shall instead become
effective at 10 a.m. on that Business Day.
References to time in this Clause 16 are to New York City time.
16.2
The addresses of the Parties for the purpose of this Clause 16 are as follows:

(a)
MBIA UK (Holdings) Limited

Address:
6th Floor (North), 99 Bishopsgate, London EC2M 3XD

Email:
Ram.Wertheim@mbia.com

For the attention of:     Ram Wertheim

with a copy to:
MBIA Insurance Corporation
Address:
1 Manhattanville Road, Suite 301, Purchase, New York, 10577

Email:
Ram.Wertheim@mbia.com

For the attention of:
Ram Wertheim

with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
65 Gresham Street
London EC2V 7NQ


24



--------------------------------------------------------------------------------





Attention:
James C. Scoville

Email :
jcscovil@debevoise.com

(b)
Purchaser

Assured Guaranty Corp.
1633 Broadway
New York, New York 10019
Attention: General Counsel
E-mail: generalcounsel@assuredguaranty.com
with a copy (which shall not constitute notice) to:
Mayer Brown LLP
71 South Wacker Drive
Chicago. Illinois 60606
Attention: Edward S. Best
E-mail: ebest@mayerbrown.com
16.3
A Party may notify the other Parties to this Agreement of a change to its name,
relevant addressees or address or for the purposes of this Clause 16, provided
that such notice shall only be effective on:

(a)
the date specified in the notification as the date on which the change is to
take place; or

(b)
if no date is specified or the date specified is less than 5 (five) Business
Days after the date on which notice is given, the date following 5 (five)
Business Days after notice of any change has been given.

17.
Costs and Stamp Duty

17.1
Except as otherwise expressly provided in this Agreement, each Party shall be
responsible for its own legal, accountancy and other costs, charges and expenses
incurred in connection with the negotiation, preparation and implementation of
this Agreement, any other Transaction Documents and any other agreement or
document incidental to or referred to in this Agreement.

17.2
The Purchaser shall be responsible for the payment of any and all stamp duty
payable in respect of the sale and purchase of the Shares. The Parties
acknowledge that, as of the date of this Agreement, the outstanding principal
amount of the Transferred Zohar Notes is US$346 million.

18.
Continuing Effect

Each provision of this Agreement shall continue in full force and effect after
Completion, except to the extent that a provision has been fully performed on or
before Completion.
19.
Severability

19.1
If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, then such provision shall (so far as it is invalid or
unenforceable) be given no effect and shall be deemed not to be included in this
Agreement but without invalidating any of the remaining provisions of this
Agreement. Any provision of this Agreement held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.



25



--------------------------------------------------------------------------------





The Parties shall then use all reasonable endeavours to replace the invalid or
unenforceable provision(s) by a valid and enforceable substitute provision the
effect of which is as close as possible to the intended effect of the invalid or
unenforceable provision.
20.
Assignment

20.1
Subject to Clauses 20.2 and 20.3, no Party shall be entitled to assign the
benefit or burden of any provision of this Agreement without the prior written
consent of the other Party.

20.2
This Agreement and all benefits and obligations hereunder may be transferred
(whether through liquidation or other distribution or transfer) in whole but not
in part by the Seller to the Guarantor, in which event the Seller shall hereby
be released from, and the Purchaser hereby consents to and agrees (on behalf of
itself and each of its Affiliates): (a) to release the Seller from all
obligations and liabilities and waive any and all claims against the Seller
under or in respect of this Agreement and the transactions contemplated hereby;
and (b) to the assumption by the Guarantor of all such obligations pursuant to
the Guarantee.

20.3
This Agreement and the benefits arising under it may be assigned in whole or in
part by the Purchaser to any member of the Purchaser’s Group (provided that if
such assignee ceases to be a member of the Purchaser’s Group, this Agreement and
the benefits arising under it shall be deemed automatically by that fact to have
been retransferred to the Purchaser immediately before the assignee ceases to be
a member of the Purchaser’s Group).

20.4
Provided that, in the case of an assignment pursuant to Clause 20.3, then the
liability of any Party to such an assignee and all other persons shall not be
greater than it would have been had such an assignment not taken place, and all
rights, benefits and protections afforded to a Party shall continue to apply to
the benefit of that Party as against the assignee as they would have applied as
against the person who is a Party to this Agreement.

21.
Payments and Currency Conversion

21.1
Unless otherwise expressly stated and except for the Seller Cash Payment and any
Purchaser Cash Payment, each payment of cash to be made under this Agreement
shall be in Pounds Sterling.

21.2
Any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate prevailing at the Conversion Date. For the purposes of this
Clause 21:

(a)
Conversion Rate means the spot closing mid-point rate for a transaction between
the two currencies in question on the date immediately preceding the Conversion
Date as quoted by the Financial Times, London edition or, if no such rate is
quoted on that date, on the preceding date on which such rates are quoted; and

(b)
Conversion Date means, save as otherwise provided in this Agreement, the date on
which a payment or an assessment is to be made.

21.3
If any Party which is required to pay any sum under this Agreement fails to pay
any sum payable by it under this Agreement on the due date for payment
(“Defaulting Party”), it shall pay interest on such sum for the period from and
including the due date up to the date of actual payment (after as well as before
judgement) in accordance with this Clause 21.

21.4
The Defaulting Party shall pay interest at the rate of 2% above the base rate
from time to time of Barclays Bank plc, which interest shall accrue from day to
day and be compounded quarterly.



26



--------------------------------------------------------------------------------





22.
Further Assurance

22.1
Each Party shall (and shall procure that each of its Affiliates shall) from time
to time at its own cost do, perform, sign, execute and deliver all such acts,
deeds, documents and things (or procure the doing, performance, signing,
execution or delivery of them) as the other Party shall from time to time
reasonably require, to give full effect to the Transaction Documents.

23.
Third Party Rights

23.1
Save as otherwise provided in this Agreement, the Parties do not intend any term
of this Agreement to be enforceable pursuant to the Contracts (Rights of Third
Parties) Act 1999.

24.
Governing Law and Dispute Resolution

24.1
This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by, and construed in accordance
with, the laws of England and Wales.

24.2
The English courts shall have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
and the Parties agree to submit to the exclusive jurisdiction of the English
courts.

25.
Agent for Service

25.1
The Purchaser shall at all times maintain an agent for service of process and
any other documents in proceedings in England. The Purchaser hereby appoints
Assured Guaranty (Europe) Ltd., 11th floor, 6 Bevis Marks, London EC3A 7BA. Any
claim form, judgment or other notice of legal process shall be sufficiently
served if delivered to such agent at its address for the time being. In the
event that the Guarantor assumes all of the Seller’s obligations under this
Agreement as provided in Clause 20.2, the Guarantor shall at all times
thereafter maintain an agent for service of process and any other documents in
proceedings in England.

25.2
The Purchaser shall not revoke the appointments made in this Clause 25. If for
any reason an agent appointed under this Clause 25 ceases to act as such or
ceases to have an address in England, the Purchaser shall promptly appoint
another agent and notify the Seller and the Guarantor of the appointment and the
new agent’s name and address.

25.3
If the Purchaser fails to appoint an agent for service in accordance with
Clause 25.1 above, the Seller shall be entitled to appoint an agent at the
Purchaser’s expense. If the Guarantor fails to appoint an agent for service in
accordance with Clause 25.1 above, the Purchaser shall be entitled to appoint an
agent at the Guarantor’s expense.



27



--------------------------------------------------------------------------------







IN WITNESS whereof the Parties have executed this Agreement on the date first
above written.


Signed for and on behalf of
 
MBIA UK (HOLDINGS) LIMITED






by its duly authorised representative
)
)
)


/s/ William C. Fallon 
………………………………………….




William C. Fallon
………………………………………….





Signed for and on behalf of
 
ASSURED GUARANTY CORP.






by its duly authorised representative
)
)
)


/s/ James M. Michener
………………………………………….




James M. Michener
………………………………………….











28



--------------------------------------------------------------------------------








SCHEDULE 1

THE COMPANY


Name
MBIA UK Insurance Limited
Date of incorporation
22 March 2002
Place of incorporation
England and Wales
Company Registration number
4401508
Registered office
6th Floor (North)
99 Bishopsgate
London EC2M 3XD
Directors
Ram David Wertheim
Hugh John Boyle
William Charles Fallon
Philip Charles Sullivan
Kenneth Geoffrey Cox
David John Hindley
Secretaries
Karen Lynch
Ram David Wertheim
Stated capital
£69,000,000
Issued shares
69,000,000 ordinary shares of £1 each
Registered shareholder (percentage of total number of issued shares held)
MBIA UK (Holdings) Limited (100%)







29



--------------------------------------------------------------------------------





SCHEDULE 2

COMPLETION

PART A
SELLER’S OBLIGATIONS AT COMPLETION
1.
At Completion, the Seller shall pay the Seller Cash Payment to the Purchaser by
way of telegraphic transfer in immediately available funds to the Designated
Bank Account and deliver (or procure to be delivered) to the Purchaser:

(a)
a duly executed instrument of transfer in respect of the Shares, in the agreed
form, in favour of the Purchaser, together with the relevant original share
certificate(s) and any power of attorney or other authority under which those
transfers have been executed;

(b)
a copy of the original share certificate(s) of the Seller relating to the
Shares, duly cancelled;

(c)
an irrevocable power of attorney (in the agreed form) executed by the Seller in
favour of the Purchaser, or its nominees, enabling the Purchaser, or its
nominees, pending registration of the transfers of the Shares, to exercise all
voting and other rights attaching to the Shares and to appoint proxies for that
purpose;

(d)
a certificate of the Seller duly executed by an authorised officer of the
Seller, dated as of the Completion Date, certifying as to the Seller’s
compliance with the Condition in Clause 5.3(a);

(e)
a copy of a resolution of the board of directors of the Seller (certified by a
duly appointed officer as true, accurate and complete) authorising the execution
of and the performance by the Seller of its obligations under this Agreement and
the other Transaction Documents to which it is a party;

(f)
a copy of a resolution of the board of directors of the Guarantor (certified by
a duly appointed officer as true, accurate and complete) authorising the
execution of and the performance by the Guarantor of its obligations under the
Guarantee;

(g)
letters of resignation, in the agreed form, from each of the directors, the
SIMRs and secretaries of the Company, effective upon Completion;

(h)
all the statutory books and records of the Company and its certificate of
incorporation and common seals;

(i)
a duly executed copy of the Transitional Services Agreement;

(j)
a duly executed copy of the Guarantee; and

(k)
a duly executed deed of termination, in the agreed form, of each of the
agreements set out in Schedule 6.

2.
At Completion, the Seller shall cause the directors of the Company to hold a
meeting of the board at which the directors shall pass resolutions to and shall
deliver to the Purchaser duly executed board minutes, in the agreed form, in
which the directors of the Company:

(a)
approve the registration of the Purchaser as holder of the Shares in the
Company’s Share Register and the issuance of the share certificate to be issued
to the



30



--------------------------------------------------------------------------------





Purchaser, subject to the production of duly stamped and completed instruments
of transfer in respect of the Shares;
(b)
appoint such persons as the Purchaser may have nominated as SIMRs, directors and
secretary of the Company and accept the resignation of the existing SIMRs,
directors and secretary of the Company;

(c)
approve the revocation of the existing bank mandates and the issue of new
mandates in relation to the Company to such bank or banks and in such form as
the Purchaser may direct; and

(d)
approve to change the registered office of the Company as directed by the
Purchaser.





31



--------------------------------------------------------------------------------





SCHEDULE 2

PART B

PURCHASER’S OBLIGATIONS AT COMPLETION
1.
At Completion, the Purchaser shall transfer the Transferred Zohar Notes to the
Seller by way of book-entry transfer to the Designated DTC Account, pay the
Purchaser Cash Payment to the Seller if any and transfer all other property
referred to in Clause 3.2 (and provide the Seller with such evidence of transfer
as it shall reasonably request).

2.
At Completion, the Purchaser shall a deliver (or procure to be delivered) to the
Seller:

(a)
a certificate of the Purchaser duly executed by an authorised officer of the
Purchaser, dated as of the Completion Date, certifying as to the Purchaser’s
compliance with the Condition in Clause 5.4(a); and

(b)
a duly executed copy of the Transitional Services Agreement.





32



--------------------------------------------------------------------------------





SCHEDULE 3

WARRANTIES
1.
The Seller and the Shares

1.1
The Seller has requisite power, authority and capacity to enter into and perform
its obligations under each of the Transaction Documents to which it is a party.

1.2
The Transaction Documents to which the Seller is a party constitute or will,
when executed, constitute legal, valid and binding obligations of the Seller
enforceable in accordance with their terms, subject to any principles of equity
or insolvency law.

1.3
The Seller has all requisite corporate powers and authority to own its assets
and to conduct its business as conducted at the date of this Agreement.

1.4
The Seller has obtained all corporate authorisations required to empower it to
enter into and perform its obligations under the Transaction Documents to which
it is a party and (other than to the extent relevant to the Purchaser
Conditions) all other governmental, statutory, regulatory or other consents,
licences or authorisations required to empower it to enter into and perform its
obligations under this Agreement.

1.5
Entry into and performance by the Seller of the Transaction Documents to which
it is a party will not (i) breach any provision of the Seller’s memorandum and
articles of association, by-laws or equivalent constitutional documents, (ii)
give rise to a default under any contract or other instrument to which the
Seller is a party or by which it or its properties are bound, or (iii) (subject
to fulfilment of the Conditions) result in a breach of any Applicable Law in its
jurisdiction of incorporation or of any order, decree or judgment of any
applicable court or any Governmental Authority, where in, in the case of (ii)
and (iii), the default or breach would materially and adversely affect Seller’s
ability to enter into or perform its obligations under this Agreement.

1.6
Other than to the extent relevant to the Joint Conditions, no consent, approval
or authorization of, or declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to any Seller Party in
connection with the execution and delivery of the Transaction Documents to which
it is a party by such Seller Party, or the consummation by such Seller Party of
the transactions contemplated thereby.

1.7
The Shares are fully paid or properly credited as fully paid and free from any
Encumbrance and the Seller is: (i) the sole legal and beneficial owner of the
Shares free from all Encumbrances and (ii) entitled to transfer or procure the
transfer of the Shares on the terms of this Agreement.

1.8
The transactions contemplated by this Agreement is an arm’s length transaction
and the product of a sale process run by the Seller with the advice and guidance
of investment banking professionals retained by the Seller and the Consideration
for the Shares represents the Fair Market Value of the Shares.

2.
The Company

2.1
The Company is validly incorporated, in existence and duly registered under the
laws of England and Wales. The Company has all requisite corporate powers and
authority to own its properties and conduct its business as conducted at the
date of this Agreement. The Seller has included in the Data Room true, accurate
and complete copies of its memorandum and articles of association (collectively,
the “Organisational Documents”).



33



--------------------------------------------------------------------------------





2.2
The Shares constitute the entire issued share capital of the Company and were
duly authorised and validly issued and are fully paid and non-assessable, and
are not subject to any pre-emptive rights. None of the Shares is subject to
pre-emptive rights. None of the Shares was issued in violation of any
pre-emptive rights or any Applicable Law.

2.3
There are in existence no rights or options (exercisable now or in the future
and whether contingent or not) to call for the issue, allotment or transfer of
any share or loan capital in the Company. There are no restrictions upon the
voting or transfer of the issued and outstanding shares of the Company pursuant
to the Organisational Documents of the Company or any agreement to which any
member of the Seller’s Group or the Company is a party.

2.4
The information on the Company set out in Schedule 1 is true, complete, accurate
and not misleading.

2.5
The register of members and all other statutory books of the Company are in its
possession, have been properly kept and contain a true, accurate and complete
record of all matters that they should address. All returns, resolutions and
other documents necessary to be filed with the Registrar of Companies have been
duly filed, and were correct in all material respects when filed.

3.
Accounts and Management Accounts

3.1
The Seller has included in the Data Room copies of the Accounts, and in each
case such accounts have been prepared in all material respects in accordance
with UK GAAP and Applicable Law and give a true and fair view of the state of
the Company’s affairs at their respective dates and of its profit for the year
then ended.

3.2
The Seller has included in the Data Room a copy of the Management Accounts,
which have been prepared on a basis materially consistent with the 2015
Accounts. The Management Accounts have been accurately extracted from the
Company’s accounting ledgers and accurately reflect all assets and liabilities
of the Company as of 30 June 2016 and the items of revenue and expense for the
six months ended 30 June 2016 that are required to be reflected under UK GAAP in
the financial statements of the Company.

3.3
The Seller has included as document 7.3.30 in the Data Room trial balances as of
and for the six months ended 30 June 2016 entitled UK GAAP, US GAAP and US STAT
respectively. The information in such trial balances (i) has been accurately
extracted from the Company’s accounting ledgers and (ii) the trial balance
entitled UK GAAP has been prepared on a basis materially consistent with the
accounting policies and the application thereof used in preparing the 2015
Accounts.

3.4
No material deficiencies have been asserted in writing by any Governmental
Authority with respect to the Accounts, which have not been cured, waived or
otherwise resolved to the material satisfaction of such Governmental Authority.

3.5
The Seller has included at document 13.3.1.4 in the Data Room an audited
reconciliation of the Seller’s net equity and net income as of and for the year
ended 31 December 2015, and an auditor’s report with respect thereto presented
on a UK GAAP basis to a US GAAP basis, and such reconciliation properly
reconciles in all material respects the Seller’s net equity and net income
prepared on a UK GAAP basis to the equivalent amounts measured by reference to
US GAAP.

3.6
The technical provisions established or reflected in the Accounts and the
Management Accounts were determined in all material respects in accordance with
UK GAAP. Under UK GAAP or Applicable Law, no technical provisions for claims
outstanding or unexpired risks were required to be established or reflected in
the Accounts for the year ended 31



34



--------------------------------------------------------------------------------





December 2015 or the Management Accounts. The technical provisions for claims
outstanding or unexpired risks in the Accounts and Management Accounts (i) were
determined based on assumptions that were reasonable in relation to the relevant
policy and contract provisions; (ii) reflect each policy, contract, claim and
risk in the books and records of the Company that should, in accordance with UK
GAAP, have a technical provision or other liability reflected in such Accounts
or Management Accounts, as the case may be; and (iii) are in compliance in all
material respects with the requirements of Applicable Law.
3.7
The Seller has included at document 7.6.1 in the Data Room a reconciliation of
the Seller’s net equity as of 31 December 2015 prepared on a UK GAAP basis to
SAP, and such reconciliation properly reconciles in all material respects the
Seller’s net equity prepared on a UK GAAP basis to the equivalent amounts
measured by reference to SAP.

3.8
The Company maintains internal accounting controls sufficient to provide
reasonable assurance that (as construed in accordance with the US Securities
Exchange Act 1934, as amended):

(a)
transactions are executed in accordance with management's general or specific
authorization;

(b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in conformity with generally accepted accounting principles, and (ii)
to maintain accountability for its assets;

(c)
access to assets is permitted only in accordance with management's general or
specific authorization; and

(d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

4.
No Undisclosed Liabilities

The Company does not have any indebtedness, liabilities, obligations or
commitments, whether or not accrued, known or unknown, contingent or otherwise,
and whether or not required to be recorded or reflected on a balance sheet
prepared in accordance with UK GAAP except for such indebtedness, liabilities,
obligations and commitments (a) provided for, reflected, reserved against or
disclosed (in each case either specifically or generally) in the Accounts or the
Management Account, or, in each case, in the notes thereto; or (b) liabilities
incurred in the ordinary course of business since 31 December 2015.
5.
Events since the Locked Box Date

5.1
Since the Locked Box Date, the Company has conducted its business in the
ordinary course of business consistent with past practice, and there has been no
event or change which has had, or would reasonably be expected to have, a
Material Adverse Effect.

5.2
Since the Locked Box Date, the Company has not:

(a)
resolved to change its name or to alter its memorandum or articles of
association;

(b)
allotted or issued or agreed to allot or issue any shares or any securities or
granted or agreed to grant any right which confers on the holder any right to
acquire any shares or other securities;

(c)
factored, sold (or agreed to factor or sell) any debts or other receivables;



35



--------------------------------------------------------------------------------





(d)
declared, paid to its shareholders or made (or agreed to declare, pay or make)
any dividend or other distribution;

(e)
repaid, redeemed or purchased (or agreed to repay, redeem or purchase) any of
its share capital or loan capital or agreed to do so;

(f)
reduced (or agreed to reduce) its share capital;

(g)
passed any resolution from any of its members;

(h)
made, or agreed to make, any change (including any change by the incorporation,
acquisition or disposal of a subsidiary or a business or material assets in any
case for a consideration not representing open market value) in the nature or
extent of its business;

(i)
created, or agreed to create, any encumbrance, charge or lien over its business,
undertaking or over any of its material assets;

(j)
appointed new auditors;

(k)
made any change in its accounting policies or the interpretation thereof or
reference period; or

(l)
taken any action specified in Schedule 5 which action, if occurring during the
period from the date hereof to the Completion Date, would require the prior
consent of the Purchaser.

6.
Bank Accounts and Borrowings

6.1
Details of all bank accounts maintained by the Company are set out in the Data
Room. These details include (in each case) the name and address of the bank with
whom the account is kept, and the number and nature of the account.

6.2
Details of all overdraft, loan and other financial facilities available to the
Company, if any, are set out in the Disclosure Letter or in the Data Room and,
so far as the Seller is aware, the Company has not done anything whereby the
continuance of any of those facilities will be affected or prejudiced. Details
of all debentures, charges, guarantees and, indemnities given to secure those
facilities and other security arrangements given by the Company (if any) are set
out in the Disclosure Letter or in the Data Room.

7.
Regulatory Matters

7.1
The Company has obtained all licences, permits, consents and other permissions
and approvals required by that company to carry on its business in the places
where and in the manner in which its business is carried on as of the date of
this Agreement (the “Permissions”).

7.2
The Permissions are in full force and effect, unconditional (other than the
general duty to comply with applicable rules and regulatory restrictions placed
on such Permissions, set out on the FCA register) or subject only to a condition
which has been satisfied.

7.3
The Company has conducted its business and corporate affairs in all material
respects in accordance with its memorandum and articles of association, by-laws,
or other equivalent constitutional documents, policies and procedures manual and
in accordance with all Applicable Laws, regulations and rules.



36



--------------------------------------------------------------------------------





7.4
The Company has not committed any material breach of any Regulatory Requirement
and (i) there are no investigations, disciplinary proceedings, complaints or
disputes outstanding against the Company or, any of its directors, officers or
employees or the Employees, nor (ii) has any written notice or other
communication (official or otherwise) been received by the Company from any
Governmental Authority with respect to an alleged, actual or potential violation
and/or failure to comply with any such Regulatory Requirement or requiring the
Company to take or omit any action.

7.5
The Seller has included in the Data Room true, accurate and complete (a) copies
of all material reports and registrations (including registrations as a member
of an insurance holding company system) and any supplements or amendments
thereto filed by the Company with any Governmental Authority; and (b) copies of
all financial examination and market conduct examination reports (or the most
recent drafts thereof) of any Governmental Authority with respect to the Company
since the Relevant Date.

7.6
All Insurance Contracts currently issued by the Company, to the extent required
under Applicable Law, are on forms approved by the applicable Governmental
Authority or have been filed and not objected to (or such objection has been
withdrawn or resolved) by such Governmental Authority within the period provided
for objection, except to the extent as would not reasonably be expected to
result in a material violation of Applicable Law.

7.7
The Company has filed all material reports, statements, documents,
registrations, filings and submissions required to be filed with any
Governmental Authority, and all such reports, statements, documents,
registrations, filings and submissions complied in all material respects with
Applicable Law in effect when filed, and no material deficiencies have been
asserted by, nor any material penalties imposed by, any such Governmental
Authority with respect to such reports, statements, documents, registrations,
filings or submissions.

7.8
The Company has not underwritten any new Insurance Contract since 1 January
2013. The Company has not underwritten any insurance other than financial
guaranty insurance of the type described in Section 6901(a)(1)(A) of the New
York Insurance Law.

8.
Contractual Matters

8.1
The Data Room includes true, accurate and complete copies of each Material
Contract to which the Company is a party as at the date of this Agreement in
folders 3, 4, 6.3, 7.4, 9, 19, 21 and 23, and a list of all Material Contracts
to which any member of the Seller’s Group (other than the Company) is a party
and by which the Company is bound or under which the Company obtains goods or
services in documents 6.3.2.5 and 6.3.2.49. The term “Material Contract” means
any of the following types of contracts to which the Company is a party or by
which it is bound as at the date of this Agreement:

(a)
any contract which contains any provision or covenant limiting in a material
respect the ability of the Company to engage in any line of business, to compete
with any person or to do business in any geographic area, in each case except
for contracts and agreements that limit the ability of the Company to solicit
the employment of or hire individuals employed by other persons;

(b)
mortgages, indentures, loan or credit agreements, security agreements and other
agreements and instruments relating to the borrowing of money or extension of
credit to the Company or the direct or indirect guarantee by the Company of any
obligation for borrowed money of any person or any other liability of the
Company in respect of indebtedness for borrowed money of any person, other than
Insurance Contracts;



37



--------------------------------------------------------------------------------





(c)
any contract between the Company, on the one hand, and any director or officer
of the Company (or any Affiliate of any such director or officer (other than the
Company)), on the other hand;

(d)
any joint venture or partnership contract;

(e)
any contract under which the Company may become obligated to pay any brokerage
or finder fee;

(f)
any collective bargaining agreement;

(g)
any Insurance Contract and any reinsurance or coinsurance treaties or
agreements, including retrocessional agreements, to which the Company is a
party;

(h)
any license agreement pursuant to which the Company (A) has acquired the right
to use any material Intellectual Property, other than software and other
Intellectual Property that is generally commercially available and was licensed
by the Company; or (B) has granted to any third party any material license to
use any material Intellectual Property;

(i)
any contract pursuant to which the Company is entitled to indemnification or
reimbursement for losses arising out of or related to any Action, whether or not
the Company or any Affiliate is a party to such Action, other than Insurance
Contracts;

(j)
any other contract of the Company (other than Insurance Contracts) providing for
the provision of goods or services involving consideration in excess of £100,000
annually or (£1,000,000) in the aggregate over the term of the contract and that
is not terminable on notice of 90 or fewer calendar days without penalty or
premium; and

(k)
any contract relating to the acquisition or disposition of any business (whether
by merger, consolidation or sale of stock or assets or otherwise) or any
material amount of assets (other than investment assets), in each case having a
value in excess of £1,000,000 which contract contemplates material future
payments or has continuing material indemnification obligations relating to
representations and warranties after the date hereof (other than indemnification
obligations under any such contract that survive indefinitely or until the
expiration of, or a certain time period following the expiration of, any
applicable statute of limitations).

8.2
Each of the Material Contracts constitutes a valid and binding obligation of the
Company and, so far as the Seller is aware, each other party thereto,
enforceable against the Company and, so far as the Seller is aware, each other
party thereto in accordance with its terms, subject to creditors rights
generally, and is in full force and effect.

8.3
Since the Relevant Date, no counterparty to a Material Contract has given notice
of its intention to terminate or, so far as the Seller is aware, has threatened
in writing to terminate, or has sought to repudiate or disclaim, such Material
Contract.

8.4
So far as the Seller is aware, no counterparty to a Material Contract is in
material breach or has triggered an event of default of such Material Contract.

8.5
No consent is required from any person under any Material Contract in order to
consummate the transactions contemplated by this Agreement and no Material
Contract contains any provision that would allow the other party or parties to
terminate such Material Contract as a result of the transactions contemplated
hereby.



38



--------------------------------------------------------------------------------





8.6
The Company is not in material breach or has triggered an event of default of
any Material Contract and, so far as the Seller is aware, no matter or cause
exists which would reasonably be expected to give rise to such breach.

8.7
The Data Room contains true, accurate and complete copies of all material legal
transaction documentation, underwriting memos, current surveillance models and
other current material technical insurance adviser, financial and performance
reports related to the Insurance Contacts. No waiver or amendment exists that is
not included in the Data Room that could be reasonably viewed as (i) increasing
the risk of loss on any Insurance Contract or (ii) adversely affecting the
Company’s rights in relation to any Insurance Contract.

8.8
The Company is not a party to any material agreement with any member of the
Retained Seller’s Group which is not a Material Contract or entered into on an
arm’s length basis.

8.9
There are no outstanding agreements or arrangements under which the Company is
under an obligation to acquire or dispose of all or a material part of its
assets or business.

8.10
Each of the items of information contained in the Excel Spreadsheet headed
“Portfolio Attributes” (contained in the Data Room at document number 1.30) is
true and accurate and, insofar as the Excel Spreadsheet purports to disclose
information, complete and there are no Insurance Contracts to which the Company
has any exposure or potential liability other than the Insurance Contracts
listed on such spreadsheet. Such Excel Spreadsheet does not contain any
inaccuracy or omission that, if corrected or disclosed, would show an increase
in the Company's insured exposure or a decrease in the amount of annual premium
rate due with respect to any Insurance Contract.

8.11
There are no Material Contracts or Insurance Contracts containing any
cross-defaults, cross-accelerations or other similar provisions that would have
the effect of accelerating or increasing the Company’s obligations thereunder,
require the Company to post collateral or otherwise secure its performance
thereunder, or lose rights to exercise control or other remedies, upon any
change, development, occurrence, event or effect with respect to the Retained
Seller’s Group.

8.12
There are no Insurance Contracts in respect of which the Company may be required
to make payments (other than credit protection payments) or post collateral as a
result of either (A) a requirement that the Company post collateral pursuant to
a credit support annex, other credit support document or similar arrangement; or
(B) a mark-to-market termination payment that is payable by the Company upon the
termination of a swap transaction for a reason other than the failure by the
Company to pay pursuant to an Insurance Contract; a disclaimer, repudiation,
challenge or similar action by the Company of the validity of its obligations
under an Insurance Contract; or an insolvency or similar event relating to the
Company.

9.
Compliance with Applicable Law

9.1
Since the Relevant Date, the Company has complied in all material respects with
Applicable Law. Since the Relevant Date, the Company has not received any
written notice or other written communication from any Governmental Authority
regarding any actual or alleged violation of, or failure on the part of the
Company to comply with, any Applicable Laws.

10.
Litigation

10.1
The Company is not involved in any Action and, so far as the Seller is aware, no
such Action has been threatened by or against the Company since the Relevant
Date.

10.2
There is no Action pending or, to the knowledge of the Seller, threatened
against or affecting the Seller or any Affiliate of the Seller that (a) seeks to
restrain or enjoin the consummation



39



--------------------------------------------------------------------------------





of any of the transactions contemplated by this Agreement, or (b) would
reasonably be expected to impair the ability of Seller to consummate any of the
transactions contemplated by this Agreement.
10.3
No member of the Seller’s Group is the subject of any governmental, regulatory
or official investigation or enquiry which is in progress threatened or pending,
which has or would reasonably be expected to have a material adverse effect on
the Seller’s ability to execute, deliver and perform its obligations under this
Agreement.

11.
Intellectual Property

11.1
The Company does not own any Intellectual Property.

11.2
Except as would not be reasonably likely to have a Material Adverse Effect, the
operation of the business of the Company does not infringe or misappropriate the
intellectual property rights of any third party. The Company has not received
any written notice that it has infringed, misappropriated or otherwise violated
any intellectual property rights owned by third parties.

12.
Insolvency

12.1
The Company is not unable to pay its debts within the meaning of section 123(1)
of the Insolvency Act 1986 or is unable to pay its debts as they fall due.

12.2
No petition has been issued or order made for the winding-up of the Company, and
no meeting has been convened for the purpose of considering a resolution for the
winding up of the Company nor has any such resolution been passed.

12.3
No application has been made to the court or order made for the administration
of the Company and no notice has been given of any intention to appoint an
administrator of the Company. No provisional liquidator, liquidator,
administrative receiver or other receiver, administrator, trustee or other
similar officer has taken possession of or been appointed over, and no
Encumbrancer has taken possession of, the whole or any part of the property of
the Company and no circumstances exist which would justify or entitle the
appointment of any of the same.

12.4
No distress, execution, sequestration or other process has been levied or
enforced on or against the whole or any part of the property of the Company and,
so far as the Seller is aware, none are threatened or proposed.

12.5
No proposals have been made for and the Company has not entered into any company
voluntary arrangement (within the meaning of Part I of the Insolvency Act 1986),
and no proposals have otherwise been made for and the Company has not entered
into any compromise with any of their respective creditors.

12.6
The Company has not been struck off the register and no application has been
made to strike the Company off the register pursuant to section 652A of the
Companies Act 1985 or section 1003 of the Companies Act 2006 and, so far as the
Seller is aware, the registrar of companies has not taken any steps in
contemplation of striking the Company off the register.

12.7
The Company has not breached and/or failed to pay and/or failed to comply (as
appropriate) with any judgment, award, court order or fine or other penalty made
or imposed against the Company and there is no unsatisfied or unpaid (as
appropriate) judgment, award, court order or fine or other penalty outstanding
against the Company. Further, no continuing or future obligation, restriction or
prohibition has been imposed on or against the Company by a court or other
competent authority, and the Company is not subject to any continuing or future
obligation, transaction or prohibition imposed by a court or other competent
authority. There are no judgments, awards, court orders or fines or other
penalties previously imposed



40



--------------------------------------------------------------------------------





on or made against the Company which may impact upon or affect the Company, its
business or its assets.
12.8
The Company has not been subject to any event which, under the Applicable Law of
any jurisdiction, has an effect analogous to any of the events specified in
paragraphs 13.1 to 13.8.

13.
Property

13.1
The Disclosure Letter lists all freehold and leasehold properties used or
occupied by the Company as at the date of this Agreement (the “Property”).

13.2
The Property comprises all the real properties used or occupied by the Company
for the purpose of the Business.

13.3
So far as the Seller is aware, no written notice of any material dispute or
compulsory purchase notice order has been received by the Company in relation to
the Property.

14.
Employees

The Company does not employ any employees, contractors or consultants. For the
avoidance of doubt, the Employees are employed by Trifinium Services Limited or
MBIA Services Corporation.
15.
Employee Benefits

15.1
The Company has no liability or contingent liability with respect to: (i) any
retirement benefit, life assurance, death benefit, sickness or accident benefit
scheme or arrangement, deferred compensation plan, incentive compensation plan,
stock plan, retention plan or agreement, unemployment compensation plan,
vacation pay, severance pay, bonus or benefit arrangement, insurance or
hospitalization program, flexible benefit plan, dependent care plan or any
fringe benefit arrangements for any current or former employee, or director,
consultant or agent, whether pursuant to contract, arrangement, custom or
informal understanding; (ii) any employment agreement or consulting agreement;
(iii) any multi-employer plan (as defined in section 3(37) of ERISA); or (iv)
any plan subject to Title IV of ERISA, and no proposal has been announced to
enter into or establish any scheme, plan or arrangement of these kinds.

15.2
Neither the Company nor any of its ERISA Affiliates contributes to, has
contributed to, or has any liability or contingent liability with respect to a
(i) multi-employer plan (as defined in section 3(37) of ERISA), or (ii) any plan
subject to Title IV of ERISA.

16.
Insurance

16.1
The Data Room contains a list of each insurance policy in respect of, or
relating to, directors and officers liability, fiduciary liability, employment
practices liability, errors and omissions liability or workers’ compensation
liability maintained by the Company or with respect to which the Company is a
named insured or otherwise beneficiary of coverage that was in effect as of
September 14, 2016. Policies that are substantially similar in coverage to such
policies became effective on September 15, 2016 and such insurance policies are
in full force and effect and the Company is not in material default with respect
to their payment obligations under such policies. Consummation of the
transactions contemplated by this Agreement will not adversely affect the
Company’s ability to make a claim under any such policies after Completion
relating to occurrences prior to Completion.



41



--------------------------------------------------------------------------------





17.
Tax

Administration and compliance
17.1
Since the Relevant Tax Date, the Company has made all Tax returns required to be
made, and supplied all information required to be supplied, to any Tax Authority
on a timely basis, and all such tax returns and information are true, accurate
and complete in all respects and are not the subject of any dispute with a Tax
Authority.

17.2
The Company has not requested from any Tax Authority any extensions of time for
the filing of any currently outstanding tax returns or other documents relating
to Tax not being an extension available to companies or taxpayers generally.

17.3
The Company has prepared, kept and preserved sufficient records as required by
law and to enable it to deliver correct and complete returns. Such records are
accurate and up-to-date.

17.4
All material Tax which the Company has been liable to pay or account for since
the Relevant Tax Date has been duly paid by the due dates.

17.5
The Company has not within the last six years paid or become liable to pay any
material penalty, fine, surcharge or interest in connection with Taxation. The
Company is not subject to any suspended penalties.

17.6
The amount of Tax chargeable on the Company since the Relevant Tax Date has not
to any material extent, depended on any concession, agreement or other
arrangement with any Tax Authority. Details of all concessions, agreements and
arrangements entered into have been Disclosed.

17.7
Since the Relevant Tax Date, all consents or clearances obtained in respect of
any transaction to which the Company has been a party have been so obtained on
the basis of full and accurate disclosure to the relevant Tax Authority and have
been Disclosed.

17.8
The Company has, since the Relevant Tax Date, deducted or withheld amounts in
respect of Tax where legally required to do so and have accounted to the
relevant Tax Authority for the Tax so deducted or withheld.

17.9
The Company is not, so far as the Seller is aware, likely to become liable to
make to any person (including any Tax Authority) any payment in respect of any
liability to Tax which is primarily or directly chargeable against, or
attributable to any person other than the Company.

17.10
The Company is not currently, nor has it been in the period since the Relevant
Tax Date, subject to any investigation, enquiry, discovery or audit by any Tax
Authority and no such investigations, enquiries, discoveries or audits are
anticipated.

Stamp taxes
17.11
Since the Relevant Tax Date, all documents on which stamp duty or any other
transfer, registration or documentary Tax or duty is chargeable, and which are
in the possession of the Company, have been duly stamped (or, as the case may
be, such transfer, registration or documentary Tax has been duly paid).

17.12
Neither entering into this Agreement nor Completion will result in the
withdrawal of any stamp duty or transfer or registration tax relief granted on
or before Completion which will affect the Company.



42



--------------------------------------------------------------------------------





Tax provision in the 2015 Accounts and the Management Accounts
17.13
The 2015 Accounts and the Management Accounts for the period ended 30 June 2016
include provision or reserve (including proper provision for deferred Tax) in
accordance with generally accepted accounting practice for Tax liable to be
assessed on the Company or for which the Company is liable in respect of profits
earned, accrued or received on or before the Accounts Date or 30 June 2016
respectively and in respect of any event occurring or deemed to have occurred on
or before the Accounts Date or 30 June 2016 respectively.

17.14
The execution or completion of this Agreement or the occurrence of any other
event since the Locked Box Date will not result in any profit or gain being
deemed to accrue to the Company for Tax purposes.

VAT
17.15
The Company (i) is, where it ought to have been so registered, a duly registered
taxable person for the purposes of VAT (or other equivalent sales or similar
Tax), (ii) does not own any asset which is a capital item subject to the capital
goods scheme under Part XV of the VAT Regulations 1995, (iii) is not, and has
not applied for treatment as, a member of a VAT group which includes any other
company and (iv) has not (where available under relevant legislation) at any
time exercised any option to tax any land.

17.16
Since the Relevant Tax Date, the Company has complied with its legal obligations
relating to value added tax, including maintaining and retaining complete,
accurate and up to date records, invoices and other documents in such form and
for such periods as required by law.

Distributions
17.17
No distribution or deemed distribution has been made (or will be deemed to have
been made) by the Company between the Locked Box Date and Completion which gives
or may give rise to a liability for Tax on the Company, nor is the Company bound
or liable to make any such distribution.

Loans and derivatives
17.18
All financing costs, including interest, discounts and premiums payable by the
Company in respect of its loans and accounts payable or in respect of its
derivatives contracts, are deductible by the Company in computing its profits,
gains or losses for Tax purposes.

Transfer pricing
17.19
All transactions or arrangements made or entered into by the Company have been
made on arm’s length terms and the processes by which prices and terms have been
arrived at have, in each case, been fully documented. No notice or enquiry has
been received from, and no adjustment has been made by, any Tax Authority in
connection with any such transactions or arrangements.

Employees and employment income
17.20
No part of the Consideration will be treated as income for any Tax purpose,
whether as income of any Seller or any other person.

17.21
No person has acquired a right to acquire shares or securities, or has acquired
any shares or securities, which in either case may give rise to a liability in
respect of income tax or national insurance contributions (or similar or
equivalent Taxes in other jurisdictions, if



43



--------------------------------------------------------------------------------





applicable) on the Company upon the exercise of that right or upon the
acquisition or disposal of those shares or securities.
Anti-avoidance
17.22
The Company has not been involved in or a party to any scheme, arrangement,
transaction or series of transactions either (i) the main purpose, or one of the
main purposes, of which was or might be held to have been the avoidance,
deferral or reduction of Tax on the part of the Company, (ii) that produced a
loss for Tax purposes with no corresponding commercial loss, or (iii) containing
one or more steps which have no commercial purpose other than avoiding,
deferring or saving Tax or obtaining a Tax advantage on the part of the Company.

17.23
The Disclosure Letter contains full particulars of all arrangements and
agreements relating to group relief (or any equivalent or similar legislation in
any other applicable jurisdiction) to which the Company has been a party since
the Relevant Tax Date.

International
17.24
The Company has always been resident in its jurisdiction of incorporation for
Tax purposes and is not and has never been resident or treated as resident in
any other jurisdiction for any Tax purpose or for the purposes of any double
taxation agreement.

17.25
The Company has not, or has since the Relevant Tax Date had, a permanent
establishment in any jurisdiction other than its jurisdiction of incorporation.

17.26
The Company and the Seller’s Group co-operated with Deloitte on the U.S. Study,
to the knowledge of the Seller all information that the Company and the Seller’s
Group provided to Deloitte for the purposes of the U.S. Study was accurate and
complete in all material respects and no information was omitted that would have
been material to the results of the U.S. study, and to the knowledge of the
Seller, the results of the U.S. Study as of the Locked Box Date are accurate and
correct in all material respects.

Tax Attributes
17.27
The Company has Tax Attributes as at the Locked Box Date of not less than
£53,299,692.

18.
Data Protection

The Company has complied in all material respects with all requirements of the
Data Protection Act 1998.
19.
Competition

19.1
In this paragraph, “Competition Law” means the relevant legislation for all
purposes for which registration and/or notification is required,
anti-competitive agreements or practices (including, but not limited to,
monopolies, cartels, pricing, resale pricing, market sharing, bid rigging, terms
of trading, purchase or supply and joint ventures), dominant or monopoly market
positions (whether held individually or collectively) and the control of
acquisitions or mergers.

19.2
The Company is not engaged in any agreement, arrangement, practice or conduct
which amounts to an infringement of the Competition Law of any jurisdiction in
which the Company conducts business and no director of the Company is engaged in
any activity which would be an offence or infringement under any such
Competition Law.

19.3
The Company is not subject to any existing or pending decisions, judgments,
orders or rulings of any relevant government body, agency or authority
responsible for enforcing the



44



--------------------------------------------------------------------------------





Competition Law of any jurisdiction and the Company has not given any
undertakings or commitments to such bodies which affect the conduct of the
business.
20.
Anti-Bribery, Corruption and Financial Crime

20.1
Neither the Company nor any person (including any employee, officer or
subsidiary) who performs or has since 1 July 2011 performed services for it or
on its behalf has, directly or indirectly done or failed to do any act or thing
the doing or omission of which does or could contravene, contravention of the
Bribery Act 2010, or the anti-bribery and corruption laws of any jurisdiction to
which the Company is subject and in each case any related rules, regulations and
guidance (collectively, the “Anti-Bribery and Corruption Laws”).

20.2
Neither the Company nor any person (including any employee. officer or
subsidiary) who performs or has since 1 July 2011 performed services for it or
on its behalf is the subject of any actual, pending or threatened complaint,
action, investigation, enforcement proceedings or prosecution under Anti‑Bribery
and Corruption Laws and there are no circumstances which may lead to such a
complaint, action, investigation, enforcement proceedings or prosecution.

20.3
The Company has instituted, maintained and monitored adequate, policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance by the Company and any person (including any
employee, officer or subsidiary) who performs or has at any time since 1 July
2011 performed services for it or on its behalf, with the Anti-Bribery and
Corruption Laws, the Proceeds of Crime Act 2002, the Terrorism Act 2000,
Sanctions Laws and any applicable anti-money laundering legislation, rules or
guidance to which the Group is subject.

21.
Reinsurance

21.1
The Company is not a party to any reinsurance agreement, save as with the
Purchaser (or a member of the Purchaser’s Group) as counterparty.

22.
Broker fees

22.1
Other than Barclays Capital Inc., the fees of which are payable by the MBIA
Services Corporation, no broker, finder or investment banker is entitled to any
brokerage fees, commissions, finders’ fees or financial advisor fees in
connection with the transactions contemplated by this Agreement by reason of any
action taken by the Company or any of its Authorised Representatives.



45



--------------------------------------------------------------------------------





SCHEDULE 4

LIMITATIONS ON LIABILITY
1.
Notification of Warranty Claims

1.1
The Seller shall not be liable for:

(a)
a Warranty Claim (other than in respect of Fundamental Warranties and the Tax
Warranties) unless the Seller has received from the Purchaser written notice of
such Warranty Claim by no later than 18 (eighteen) months after the Completion
Date;

(b)
a Warranty Claim in relation to the Tax Warranties or a claim under the Tax
Covenant (other than a claim under paragraphs 11 or 12 of the Tax Covenant or in
the case of fraud or other deliberate misconduct by the Company before
Completion or by the Seller) unless the Seller has received from the Purchaser
written notice of such claim by no later than the 7th (seventh) anniversary of
the Completion Date; and

(c)
a Warranty Claim in relation to a Fundamental Warranty unless the Seller has
received from the Purchaser written notice of such claim by no later than the
applicable statute of limitation.

1.2
Any notice provided pursuant to paragraph 1.1 shall, in each case, contain
reasonable details of the subject matter of the Warranty Claim or Tax Covenant
Claim (as applicable) as is available to the Purchaser at the time the notice is
sent.

1.3
Any Warranty Claim properly made in respect of a breach of any warranty asserted
within the period specified in paragraph 1.1 will be timely made for purposes
hereof, in which case the survival period with respect to the applicable
warranty shall be extended until such claim is finally and fully resolved.

2.
Limitations on Quantum

2.1
The liability of the Seller hereunder in respect of Warranty Claims (other than
Warranty Claims in respect of Fundamental Claims or Tax Warranties and Tax
Covenant Claims) shall be limited as follows:

(a)
the Seller shall not be liable in respect of any individual Warranty Claim (or a
series of such Claims arising from substantially similar or related facts or
circumstances) that does not exceed $200,000;

(b)
the Seller shall not be liable in respect of any Warranty Claim unless the
aggregate amount of all such Claims for which the Seller would otherwise be
liable by virtue of paragraph 2.1(a) exceeds $4,000,000; and

(c)
where the amount agreed or determined in respect of all Warranty Claims referred
to in paragraph 2.1(b) exceeds $4,000,000, the liability of the Seller shall be
for the whole amount of such Warranty Claim and not just for the excess.

2.2
The aggregate liability of the Seller in respect of all Warranty Claims (other
than Warranty Claims in respect of Fundamental Claims or Tax Warranties and Tax
Claims) shall not exceed $63,500,000.



46



--------------------------------------------------------------------------------





3.
Third Party Claims

3.1
If any Party (the “Notified Party”) receives notice of assertion or commencement
of a Third Party Claim against any such Party in respect of which the other
Party (the “Compensating Party”) may be obligated to provide compensation under
this Agreement (other than in respect of a Tax Covenant Claim or Warranty Claim
in respect of the Tax Warranties), the Notified Party shall give the
Compensating Party reasonably prompt written notice thereof (but in no event
later than 30 (thirty) calendar days after becoming aware thereof) and such
notice shall include a reasonable description of the claim based on the facts
known at the time and any documents relating to the claim and an estimate of the
Loss and shall reference the specific sections of this Agreement that form the
basis of such claim; provided, that no delay on the part of the Notified Party
in notifying any Compensating Party shall relieve the Compensating Party from
any obligation hereunder unless (and then solely to the extent) the Compensating
Party is actually prejudiced by such delay (except that the Compensating Party
shall not be liable for any expenses incurred during the period in which the
Notified Party failed to give such notice). Thereafter, the Notified Party shall
deliver to the Compensating Party, within 5 (five) Business Days after the
Notified Party’s receipt thereof, copies of all notices and documents (including
court papers) received by the Notified Party relating to the Third Party Claim.

3.2
The Compensating Party shall be entitled to participate in the defense of any
Third Party Claim (other than in respect of a Tax Covenant Claim or Warranty
Claim in respect of the Tax Warranties) and, if it so chooses, to assume the
defence thereof with a counsel of its choice. Should the Compensating Party so
elect to assume the defence of a Third Party Claim, it shall not, as long as it
conducts such defence, be liable to the Notified Party for legal expenses
incurred by the Notified Party in connection with the defence thereof. If the
Compensating Party assumes such defence, the Notified Party shall have the right
to participate in the defence thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Compensating Party, it being
understood that the Compensating Party shall control such defence. The
Compensating Party shall be liable for the reasonable fees and expenses of
counsel employed by the Notified Party for any period during which the
Compensating Party has not assumed the defence thereof (other than during any
period in which the Notified Party shall have not yet given notice of the Third
Party Claim as provided above). If the Compensating Party chooses to defend any
Third Party Claim, the Parties shall (and shall cause their respective
Affiliates to) cooperate in the defence thereof. Such cooperation shall include
the retention and (upon the Compensating Party’s request) the provision to the
Compensating Party of records and information that are relevant to such Third
Party Claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the Compensating Party shall have assumed the defence
of a Third Party Claim, the Notified Party shall not admit any liability with
respect to, or pay, settle, compromise or discharge, such Third Party Claim
without the Compensating Party’s prior written consent. If the Compensating
Party has assumed the defence of a Third Party Claim, the Compensating Party may
only pay, settle, compromise or discharge a Third Party Claim with the Notified
Party’s prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) provided, that the Compensating Party may pay, settle,
compromise or discharge such a Third Party Claim without the written consent of
the Notified Party if such settlement (i) includes a release of the Notified
Party from all liability in respect of such Third Party Claim, (ii) does not
subject the Notified Party to any injunctive relief or other equitable remedy
and (iii) does not include a statement or admission of fault culpability or
failure to act by or on behalf of the Notified Party. If the Compensating Party
submits to the Notified Party a bona fide settlement offer that satisfies the
requirements set forth in the proviso of the immediately preceding sentence and
the Notified Party refuses to consent to such settlement, then thereafter the
Compensating Party’s liability to the Notified Party with respect to such Third
Party Claim shall not exceed the Compensating Party’s portion of the settlement
amount included in such settlement offer, and the Notified Party shall either
assume the defence of such Third Party Claim or pay the Compensating Party’s
attorney’s



47



--------------------------------------------------------------------------------





fees and other out-of-pocket costs incurred thereafter in continuing the defence
of such Third Party Claim.
4.
Specific Limitations

4.1
The Seller shall have no liability in respect of a Warranty Claim to the extent
that the matter or circumstance giving rise to that Warranty Claim:

(a)
has a specific allowance, provision (other than a provision for deferred tax) or
reserve in the Accounts; or

(b)
is, or arises from any matter or circumstance, fairly disclosed in the
Disclosure Letter or the Data Room.

4.2
Notwithstanding anything to the contrary contained in this Agreement or provided
for under Applicable Law, the Seller shall not be liable to any other person,
either in contract or in tort, for any amounts constituting punitive damages or
consequential damages unless probable and reasonably foreseeable (in either case
except to the extent incurred by a third party and actually paid to such third
party in connection with a Third Party Claim).

5.
Recovery of Losses

5.1
If, before or after any amount is paid in discharge of all or part of any
Warranty Claim (other than in respect of a Tax Warranty) and an amount is
recovered and actually received by the Purchaser or a member of the Purchaser’s
Group from a third party (including any Tax Authority or insurer) in respect of
the matter in relation to which the Warranty Claim was made, the Purchaser
shall, or shall procure that the relevant member of the Purchaser’s Group shall,
forthwith promptly repay to the Seller a sum corresponding to the amount
recovered from the third party net of reasonable out of pocket expenses of the
Purchaser or relevant member of the Purchaser’s Group (as the case may be) and
net of any Tax suffered thereon relating to such recovery and subject to the
maximum repayment being equal to the amount paid by the Seller in discharge of
all or part of such Warranty Claim. The Purchaser shall (and shall procure that
each member of the Purchaser’s Group shall) exercise commercially reasonable
endeavours to recover any such loss or amount from any relevant third party.

5.2
If the event giving rise to a Warranty Claim (other than in respect of a Tax
Warranty) produces a saving or benefit for the Purchaser and/or a member of the
Purchaser’s Group (including in relation to Tax), the Purchaser shall procure
that the saving or benefit and the amount of it will either be taken into
account in reducing the amount of the Warranty Claim or, if the Seller has paid
an amount in discharge of that Warranty Claim without such saving or benefit
being taken into account, then the amount by which such saving or benefit would
have reduced the liability so discharged shall be repaid promptly to the Seller
less the Purchaser’s reasonable out of pocket expenses (if any) incurred in
obtaining the saving or benefit.

6.
Adjustment of Consideration

Any payment made under this Agreement pursuant to a Warranty Claim or the Tax
Covenant shall be regarded as an adjustment to the Consideration to the extent
permissible by Applicable Law.
7.
Mitigation

The Purchaser agrees to take commercially reasonable steps to mitigate its
Losses upon and after becoming aware of any event which would reasonably be
expected to give rise to any Warranty Claim.


48



--------------------------------------------------------------------------------





8.
No Liability for Contingent or Non-quantifiable Claims

If any Warranty Claim arises by reason of some liability of the Purchaser or the
Company which, at the time such breach or claim is notified to the Seller, is
contingent only or otherwise not capable of being quantified, then the Seller
shall not be under any obligation to make any payment in respect of such
Warranty Claim unless and until such liability ceases to be contingent or
becomes capable of being quantified, provided that nothing in this paragraph 8
shall prevent the Purchaser from notifying the Seller of any Warranty Claim or
commencing legal proceedings in respect thereof as required under paragraph 1.
9.
Future Legislation and Agreed Matters

No liability shall arise under any Transaction Document in respect of any
matter, act, omission or circumstance (or any combination thereof), including
the aggravation of a matter or circumstance and any Losses arising therefrom, to
the extent that the same would not have occurred but for:
(a)
the passing of, or any change in, any law, rule, regulation or administrative
practice of any Governmental Authority after the date of this Agreement; or

(b)
any change in accounting policy, bases or practice of the Purchaser or the
Company introduced or having effect after Completion other than a change
required to comply with Applicable Law as at, or prior to, Completion or with UK
GAAP provided that, at the Seller’s request and cost, the Purchaser has a
written opinion from counsel or an accountancy firm confirming that such change
was necessary to so comply.

10.
Acts of the Purchaser

The Seller shall not be liable in respect of any Warranty Claim (other than a
Tax Warranty) to the extent that such Warranty Claim would not have arisen but
for any act, omission, transaction or arrangement carried out at, and in
accordance with, the written request of the Purchaser before Completion.
11.
No Double Recovery

The Purchaser shall not be entitled to recover more than once for the same
matter, event or Loss.
12.
Exclusive Remedy

Other than any cause of action arising out of actual fraud, the Purchaser’s
exclusive remedy for any breach of a Seller’s Warranty under this Agreement
shall be a claim for monetary damages, and no other remedy (including rescission
or specific performance) shall be available to the Purchaser.
13.
Actuarial Matters

The Purchaser acknowledges and agrees that the Seller makes no express or
implied warranty hereby or otherwise under this Agreement as to the reserves
held by or on behalf of the Company, or that such reserves or assets supporting
such reserves have been or will be adequate or sufficient for the purposes for
which they were established, that the reinsurance receivables taken into account
in determining the amount of such reserves will be collectible or, except as set
forth in paragraph 3.4 of Schedule 3 of this Agreement, whether such reserves
were calculated, established or determined in accordance with any actuarial,
statutory or other standard or concerning any financial statement “line item” or
asset, liability or equity amount which would be affected by any of the
foregoing.


49



--------------------------------------------------------------------------------





SCHEDULE 5

PRE-COMPLETION ACTIONS


1.
Access to Information

From the date of this Agreement up to and including the Completion Date, the
Seller shall, and shall procure that the Company, the Employees and the
officers, directors, auditors and agents of the Company shall, subject to
Applicable Law:
(a)
afford the officers, employees and other Authorised Representatives of the
Purchaser reasonable access during normal business hours to the Employees,
officers, directors, auditors, contract counterparties, agents, properties,
offices, plants and other facilities, books and records of the Company, and
shall furnish the Purchaser with such financial, operating, tax and other data
and information as the Purchaser, through their officers, employees or agents,
may reasonably request; provided, that the Seller may withhold until Completion,
and may cause the Company to withhold until Completion, (a) any document or
information that is subject to the terms of a confidentiality agreement with a
third party, (b) any audit document or information, in the event the Purchaser
does not provide customary indemnity or hold-harmless undertakings to the
relevant auditor if required, or (c) any documents (or portions thereof) or
information, as reasonably determined by the Seller, that might reasonably
result in the Seller or the Company’s loss of its right to assert all
privileges, including the attorney-client privilege in such documents or
information. If any material is withheld by the Seller pursuant to this
paragraph 1(a), to the extent possible, the Seller shall inform the Purchaser as
to the general nature of what is being withheld, including to the extent
practicable by providing written summary or redacted versions of such
information.  In any event, under circumstances in which attorney-client or
confidentiality restrictions limit access, the Parties shall use their
respective reasonable endeavours to make appropriate arrangements in order to be
able to provide access to the Purchaser of such material.  In connection with
the access contemplated by this paragraph 1(a), the Purchaser shall, and shall
cause its Authorised Representatives to, act in a manner so as not to interfere
with the operations of the Company. All information obtained by the Purchaser
pursuant to this paragraph 1(a) shall be kept confidential in accordance with
the Confidentiality Agreement; and

(b)
provide a copy of all models and calculations (in Excel, C++ code or other
medium used by the Company), as well as inputs to such models and calculations,
that were used to prepare the Company’s submission to the PRA as at 30 June 2016
for the calculation of the Company’s Solvency II capital, and assist the
Purchaser with becoming familiar with the internal Model;

(c)
provide a reasonable level of co‑operation, knowledge transfer, assistance and
other related support as reasonably requested by the Purchaser in the
preparation of an agreed pre‑Completion plan for the migration, effective as of
the Completion Date, of all relevant Company electronic and physical books and
records within its possession and reasonably available (whether located in the
Company’s offices or in the offices or on the computer systems of the Seller or
other members of the Seller’s Group or any third-party service provider to the
Seller or another member of the Seller’s Group) to the Purchaser, and
information to monitor the performance of the Insurance Contracts, in each case
as further set out in Schedule 10; and

(d)
for Policies with models due for review October 1, 2016 or after, during the
month in which approval of the model is due or the prior month: (i) provide a
copy of the model to Purchaser, and (ii) cause its relevant surveillance
professionals to explain



50



--------------------------------------------------------------------------------





the model to Purchaser’s surveillance professionals, including discussing with
such surveillance professionals the assumptions and any background material
relevant to such model approval.
2.
Conduct of the Business

Subject to any requirement of a Governmental Authority, Applicable Law or UK
GAAP, and unless otherwise expressly required or permitted by the terms of any
Transaction Document, from the date of this Agreement up to and including the
Completion Date the Seller shall procure that the Company does not, except with
the Purchaser's consent:
(a)
discontinue or cease to operate its business or a material part thereof;

(b)
commence, pay, settle or compromise any Action in excess of a net figure of
£100,000, except for claims under policies and certificates of insurance
(including Insurance Contracts) within applicable policy limits and any
settlement or compromise that involves solely monetary damages;

(c)
amend in any material respect or, other than pursuant to its current terms,
extend or terminate any Material Contract that is not an Insurance Contract (A)
with a member of the Seller’s Group that will bind the Company after Completion,
or (B) outside the ordinary course of business;

(d)
knowingly take any action which would be reasonably likely to invalidate,
terminate or cause a material breach or an event of default under any Material
Contract;

(e)
enter or agree to enter into any Material Contract;

(f)
enter or agree to enter into a contract with a member of the Retained Seller’s
Group;

(g)
(A) split, combine or reclassify the Company’s share capital or authorise the
issue of any share or debt capital; or (B) whether directly or indirectly,
purchase, redeem or otherwise acquire any shares or other interests representing
outstanding share capital or equity securities of the Company or any rights,
warrants or options to acquire any such shares or interests; or (C) amend the
organisational documents of the Company, or adopt or enter into a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalisation or other reorganisation, of the Company;

(h)
issue, sell, grant, pledge or otherwise Encumber any shares or other interests
representing the share capital of or equity interests in the Company, any other
voting securities or any securities convertible into or exchangeable for any
such shares or interests, or issue, sell, grant or enter into any subscription,
warrant, option, conversion or other right. agreement, commitment, arrangement
or understanding of any kind, contingent or otherwise, to purchase or otherwise
acquire, any such shares or interests, or any securities convertible into or
exchangeable for any such shares or interests;

(i)
Encumber any of its assets;

(j)
acquire, dispose of or transfer any asset of the Company with a value in excess
of £100,000 per such asset or £1,000,000 in aggregate, unless (A) in the
ordinary course of business or (B) related to the MBIA UK Investment Portfolio;

(k)
acquire (by merger, consolidation, acquisition of stock or assets or otherwise)
any other person or substantially all the assets of any other person;



51



--------------------------------------------------------------------------------





(l)
hire any new officer except to replace an officer whose employment has been
terminated;

(m)
employ any individual or enter into any employment or severance agreement;

(n)
make any material change in the accounting, investment, reserving, underwriting
or claims administration policies or practices of the Company;

(o)
make or authorise any capital expenditures that are, in aggregate, in excess of
₤100,000 other than maintenance, repair and upkeep in the ordinary course of
business;

(p)
incur, assume or guarantee any indebtedness for borrowed money or guarantee the
obligations of another person;

(q)
make any loans, advances or capital contributions to, or investments in any
other person (save in relation to the MBIA UK Investment Portfolio);

(r)
make, change or revoke any Tax return or material election related to Taxes,
settle or compromise any material Tax liability, enter into any Completion
agreement related to Tax, agree to any adjustment of a material Tax attribute,
surrender or file any claim for refund of Taxes, consent to any extension or
waiver of the limitations period applicable to any Tax claim or assessment, or
change any taxable period or any Tax accounting method;

(s)
declare or pay any dividend or make any other distribution to its shareholder
whether or not upon or in respect of any shares of its capital stock;

(t)
commute or terminate any Insurance Contract in whole to the extent that any such
action will require the Company to make any payment or lose any insurance
premium or would result in the Company losing any control rights or remedies on
related Insurance Contracts that remain outstanding; commute or terminate any
Insurance Contract in part to the extent that any such action will require the
Company to make any payment or to lose any insurance premium or would result in
the Company losing any control rights or remedies; amend, waive or provide a
consent with respect to any provision of any Insurance Contract or related
transaction document to the extent that any such action will require the Company
to make any payment, increase the likelihood of the Company making any payment
or cause the Company to lose any insurance premium; or extend, waive, amend or
provide a consent with respect to any provision of any Insurance Contract or
related transaction document; provided that with respect to extensions,
amendments, waivers or consents with respect to Insurance Contracts or related
transaction document, the Purchaser’s consent shall not be unreasonably withheld
or delayed; it being agreed that: (i) Purchaser’s consent shall not be deemed
withheld unreasonably to the extent an extension, amendment, waiver or consent
is reasonably expected to have an adverse effect on the Company or the credit
profile of the underlying transaction, and (ii) Purchaser’s consent shall not be
deemed delayed unreasonably if Purchaser provides its consent within five
Business Days of receipt of the relevant notice from the Company; provided
further that at all time the Purchaser’s consent shall not be required for
extensions, amendments, waivers or consents that have been specifically noted in
Appendix 3 to the Disclosure Letter or, after the date of this Agreement, are
approved by the Purchaser in writing, or are immaterial consents for
administrative actions granted in the ordinary course of business (including
those delegated to the relevant project technical adviser) that do not affect
the Company’s rights or remedies pursuant to the relevant Insurance Contract or
under any related transaction document or any premium due under any Insurance
Contract, require the Company to make any payment or increase the



52



--------------------------------------------------------------------------------





likelihood of the Company making any payment and would not be reasonably
expected to have an adverse credit impact on the Company or underlying
transaction;
(u)
make any investments other than in accordance with the investment policies of
the Company as of the date of this Agreement, or make any material amendment to
such investment policies;

(v)
realise gains or losses on investment securities other than in the ordinary
course of business;

(w)
do anything to compromise its Regulatory Requirements; or

(x)
enter into a binding agreement to take any of the foregoing actions.

3.
Permitted actions

Notwithstanding the other provisions of this Schedule 5, the Seller and the
Company shall be permitted to take such actions (or omissions) which are, (and
to the extent that they are):
(a)
approved in advance and in writing by the Purchaser;

(b)
necessary in order to comply with any Applicable Law, Regulatory Requirement,
regulation or written request of a Governmental Authority; or

(c)
necessary to enable the termination of the agreements set out in Schedule 6.





53



--------------------------------------------------------------------------------





SCHEDULE 6

TERMINATING AGREEMENTS
Description
Data Room Reference
An advances agreement entered into by the Company with its affiliates (among
others, National Public Finance Guarantee Corporation, MBIA Inc. and the
Seller), dated 22 January 2016
6.3.1.1
Intra-Group Services Agreement: second amended and restated agreement dated 21
January 2016, relating to the provision of intra-group services and entered into
between the Company, Trifinium Services Limited and MBIA Services Corporation
6.3.1.2
Intercompany loan agreement between the Company and Group entities listed
therein (among others, MBIA Inc., the Seller and the Company, dated 26 November
2008)
6.3.1.5
Seller Intra-Company Agreement on Cross-Border Transfers of Personal Data,
Consistent with the EU Commission Decision on Model Contractual Clauses for Data
Controllers
The Company, together with other affiliates is a “data exporter” under a model
contract dated 18 July 2011
6.1.1.10
Under lease agreement between BOP (99 Bishopsgate) S.A.R.L (as landlord), MBIA
Services Corporation UK Branch (as tenant), the Company (as guarantor) and 99
Bishopsgate Management Limited (as management company) dated November 24, 2014,
only to the extent of the participation of the Company as a guarantor
6.3.2.7





54



--------------------------------------------------------------------------------





SCHEDULE 7

INTRA-GROUP PAYMENTS
Payments to Trifinium Services of £281,000 (excluding any associated VAT) per
calendar month, and payments to MBIA Services Corporation of $590,000 (excluding
any associated VAT) per calendar month.




55



--------------------------------------------------------------------------------





SCHEDULE 8

TAX COVENANT
1.Definitions
1.1    In this Schedule, in addition to any definitions used in the Agreement,
the following shall apply:
“Absence”
includes absence, failure to obtain, non-existence, non- availability,
reduction, modification, loss, counteraction, nullification, utilisation,
disallowance or clawback for whatever reason;
“Accounts Relief”
means:
(a) any Relief which was taken into account in computing and so reducing or
eliminating any provision for Tax (excluding deferred tax) which appears in the
2015 Accounts (or which, but for such Relief, would have appeared in the 2015
Accounts); and
(b) any Relief which is included as an asset or negative liability (excluding
deferred tax) in the 2015 Accounts;
“Claim for Tax”
means any assessment, notice, demand, letter or other document issued or action
taken by or on behalf of any Tax Authority or the preparation or submission of
any notice, return or assessment or any other circumstances indicating that the
Company is or may be placed or is sought to be placed under a Liability for Tax;
"Corporation Tax"
means UK corporation tax;
“Event”
includes any transaction, act, event, or omission (including the execution of
this Agreement and the transactions made pursuant to this Agreement) and any
occurrence, circumstance, change of circumstance, expiry of a period of time,
dealing, arrangement or default;
“Group Payment Arrangement”
means the Group Payment Arrangement with HMRC dated 19 February 2008, and which
includes MBIA UK (Holdings) Limited, MBIA UK Insurance Limited, Trifinium
Services Limited, MBIA Services Corporation UK Branch and any other
participating company;
“Group Relief”
means the surrender of losses or other amounts eligible for group relief in
accordance with Part 5 of the Corporation Tax Act 2010 or any corresponding
relief outside the United Kingdom;
"HMRC"
means Her Majesty's Revenue & Customs;
"Income, Profits or Gains"
means income, profits, gains or any other standard or measure for the purposes
of any Tax and references to Income, Profits or Gains being earned, accrued or
received include income, profits or gains treated as earned, accrued or received
for Tax purposes and references to Income, Profits or Gains earned, accrued or
received on, before or after a particular date (including, without limitation,
Completion) shall include Income, Profits or Gains deemed or treated for Tax
purposes as earned, accrued or received on, before or after that date;



56



--------------------------------------------------------------------------------





“Liability for Tax”
means:
(a) any liability to make an actual payment or increased payment of Tax;
(b) the Absence of any Accounts Relief; or
(c) any liability to make an actual payment or increased payment of Tax which
would have arisen but for being satisfied, avoided or reduced by the use or
setting-off of any Purchaser’s Relief;
“Post Locked Box Date Relief”
means any Relief which arises to the Company in respect of, or by reference to,
any Event occurring or any Income, Profits or Gains earned, accrued or received,
in each case in the ordinary course of business after the Locked Box Date;
“Purchaser’s Relief”
means:
(a) any Accounts Relief;
(b) any Post Locked Box Date Relief; and
(c) any Relief arising at any time (whether before or after Completion) to any
member of the Purchaser’s Group (other than the Company) at any time;
"Relief"
any loss, relief, allowance, set off, deduction, or credit relating to Tax or
relating to the computation of income, profits or gains for the purpose of any
Tax and any right to a repayment of Tax;
“Seller Group participating companies”
means Trifinium Services Limited, MBIA Services Corporation UK Branch and any
other company, other than the Company, participating in the Group Payment
Arrangement;
"Surrender"
means:
(a)    the surrender of losses or other amounts eligible for group relief in
accordance with Part 5 of the Corporation Tax Act 2010; and/or
(b)    the surrender of the benefit of any advance corporation tax capable
pursuant to regulation 15 of the Corporation Tax (Treatment of Unrelieved
Surplus Advance Corporation Tax) Regulations 1999 (SI 1999/358); and/or
(c)    the notional transfer of any asset or reallocation of a gain or loss in
accordance with section 171A or section 179A of the Taxation of Chargeable Gains
Act 1992 ("TCGA"); and/or
(d)    the surrender of eligible unrelieved foreign tax in accordance with The
Double Taxation Relief (Surrender of Relievable Tax Within a Group) Regulations
2001 (S.I. 2001 No. 1163); and/or
(e)    any reallocation of a chargeable realisation gain in accordance with
section 792 of the Corporation Tax Act 2009.
“UK VAT Group”
means the UK VAT Group with reference number 863 9533 87, which includes MBIA UK
(Holdings) Limited, MBIA UK Insurance Limited, Trifinium Services Limited, MBIA
Services Corporation UK Branch and any other participating company;



57



--------------------------------------------------------------------------------





2.    Covenant
2.1    Covenant to Pay
The Seller hereby covenants with the Purchaser to pay to the Purchaser in
aggregate an amount equal to:
(a)
any Liability for Tax of the Company arising in respect of or in consequence of:

(i)
any Event which occurred on or before Completion; or

(ii)
any Income Profit or Gains earned, accrued or received on or before Completion;

(b)
any Liability for Tax of the Company, arising in respect of or in consequence of
an Event occurring or any Income, Profits or Gains earned, accrued or received
at any time, and for which the Company is liable as a result of having been, for
any Tax purposes at any time before Completion:

(i)
a member of a group; or

(ii)
under the control of any person;

(c)
any liability of the Company arising from an obligation to repay the whole or
any part of any payment received for Group Relief (other than from another Group
Company) pursuant to an arrangement entered into by the Company on or before
Completion;

(d)
any liability of the Company to make a payment for any Group Relief, in
circumstances where, but for such Group Relief, the Purchaser would have been
able to make a claim against the Seller under this Tax Covenant (and any such
amount shall be treated as a Liability for Tax for the purposes of paragraph
2.1(f) onwards);

(e)
if Tax Warranty 17.27 is incorrect, 19% multiplied by the difference between
£53,299,692 and the actual amount of the Tax Attributes as at the Locked Box
Date (and any such amount shall be treated as a Liability for Tax for the
purpose of paragraph 2.1(f) onwards).

(f)
any reasonable costs and expenses properly incurred by the Purchaser and/or the
Company in connection with any Liability for Tax or other liability in respect
of which the Seller is liable under this Schedule, any Claim for Tax or taking
or defending any action under this Schedule.

2.2    The amount of any liability pursuant to the covenants in paragraph 2.1
shall be as follows:
(a)
to the extent that the liability involves a liability of the Company to make an
actual payment or an increased payment of or in respect of Tax, or a payment in
respect of Group Relief, the amount of such payment or increased payment;

(b)
to the extent that the liability involves the Absence of any Accounts Relief
(other than a right to a repayment of Tax), the pro-rata proportion of the value
placed on the Accounts Relief in the 2015 Accounts;



58



--------------------------------------------------------------------------------





(c)
to the extent that the liability involves a liability of the Company to make a
payment or increased payment of Tax which would not have arisen but for being
satisfied, avoided or reduced by any Purchaser’s Relief, the amount of such
payment or increased payment of Tax which would otherwise have arisen;

(d)
to the extent that the liability involves the Absence of a right to a repayment
of Tax, the value placed on the repayment in the 2015 Accounts; and

(e)
to the extent that the liability involves a Liability for Tax within paragraph
2.1(e), 19% multiplied by the difference between £53,299,692 and the actual
amount of the Tax Attributes as at the Locked Box Date.

3.    Limitations and Exclusions
3.1    The covenants contained in paragraph 2.1 shall not apply and the
Purchaser shall not be entitled to bring a claim under them or in respect to any
claim under the Tax Warranties (treating the circumstances giving rise to such
claim as if, for the purposes of this paragraph 3.1, they gave rise to a
Liability for Tax) to the extent that:
(a)
the Liability for Tax in question arises in respect of any Event occurring, or
any actual (and not deemed) Income, Profits or Gains earned, accrued or
received, in each case, in the ordinary course of business of the Company after
the Locked Box Date and on a basis consistent with the provision for, or payment
of, Tax reflected in the 2015 Accounts in respect of similar Events which
occurred, or similar Income, Profits or Gains which were earned, accrued or
received, in each case before the Locked Box Date;

(b)
any Relief other than a Purchaser’s Relief is available, or would be so
available but for any action taken by the Purchaser or the Company after
Completion, (at no cost to the Company or the Purchaser) and is utilised to
reduce, set off or eliminate the Liability for Tax;

(c)
either:

(i)
provision or reserve was made in the 2015 Accounts in respect of the Liability
for Tax; or

(ii)
the Liability for Tax was paid or discharged on or before the relevant Accounts
Date and such payment or discharge was reflected in the 2015 Accounts;

(d)
to the extent that the Liability for Tax arises or is increased by:

(i)
any change in legislation (including regulations);

(ii)
the publication of any practice or concession by a Tax Authority;

(iii)
any change in published practice or concession by a Tax Authority;

(iv)
a change in the judicial interpretation of the law; or

(v)
any change in the rates of Tax,

in each case coming into force after the date hereof;


59



--------------------------------------------------------------------------------





(e)
it would not have arisen but for a voluntary act or omission of the Purchaser or
the Company or any other member of the Purchaser's Group after Completion unless
such act was carried out:

(i)
pursuant to a legally binding obligation of the Company incurred prior to the
Completion Date;

(ii)
in order to comply with any law or regulation having effect at Completion,
provided that, at the Seller’s request and cost, the Purchaser has a written
opinion from counsel that such act or omission was necessary to so comply;

(iii)
with the written agreement or at the written request of the Seller; or

(iv)
in accordance with paragraphs 4 or 6 of this Schedule;

(f)
the Liability for Tax would not have arisen or would have been reduced or
eliminated but for the Company’s ceasing to carry on any trade or business after
Completion or effecting a major change after Completion in the nature or conduct
of any trade or business carried on by it or any increase in its capital after
Completion;

(g)
to the extent that the Liability for Tax would not have arisen or would have
been reduced or eliminated but for any change of the date to which the Company
makes up its accounts or any change to any of its accounting or Tax policies,
methods, bases or practices (including the treatment of timing differences and
the basis on which the Company values its assets) in either case after
Completion, save to the extent such change was made so as to comply with any
legal or regulatory requirements and/or to conform with relevant generally
applicable accounting practice that was in force prior to Completion, provided
that, at the Seller’s request and cost, the Purchaser has a written opinion from
a professional adviser with appropriate expertise that such act or omission was
necessary to so comply;

(h)
the Liability for Tax would not have arisen or would have been reduced or
eliminated but for the failure or omission on the part of the Company, in breach
of paragraph 6 of this Schedule, to make any valid claim, election, surrender or
disclaimer, to give any valid notice or consent or to do any other thing under
the provisions of any enactment or regulation relating to Tax after Completion
the making, giving or doing of which was taken into account in the 2015
Accounts;

(i)
the Liability for Tax would not have arisen or would have been reduced or
eliminated but for any claim, election, surrender or disclaimer made or notice
or consent given after Completion, in each case, in breach of paragraph 6 of
this Schedule, by the Purchaser, the Company or any other member of the
Purchaser's Group under the provisions of any enactment or regulation relating
to Tax, other than any claim, election, surrender, disclaimer, notice or consent
assumed to have been made, given or done in the 2015 Accounts;

(j)
the amount of the Liability for Tax has been recovered from any person
(excluding the Purchaser, the Company or any other member of the Purchaser's
Group but including a Tax Authority) without cost to the Purchaser and which has
not been taken into account in computing any liability of the Seller under the
Tax Warranties or this Schedule;

(k)
the Liability for Tax would not have arisen but for the failure of the Purchaser
to comply with its obligations contained in paragraphs 4 or 6;



60



--------------------------------------------------------------------------------





(l)
the Liability for Tax is a liability to Tax comprising interest, penalties,
charges or costs in so far as attributable to the unreasonable delay or default
of the Purchaser or the Company to pay Tax to a Tax Authority after the Seller
has made a payment of an amount to the Purchaser pursuant to a claim under
paragraph 2.1 or for breach of the Tax Warranties; or

(m)
the Liability for Tax comprises Leakage for which the Seller has indemnified
under Clause 4.

3.2    The limitations and exclusions set out in Schedule 4 shall apply to the
extent set out therein, to limit or exclude the liability of the Seller under
the covenant contained in paragraph 2.1 or for a breach of the Tax Warranties.
3.3    The limitations set out in paragraphs 3.1 to 3.2 above shall not apply to
claims under this Schedule or the Tax Warranties to the extent that they arise
as the consequence of, or are delayed as a result of, fraud or fraudulent
misrepresentation by the Seller.
4.    Conduct of Claim for Tax
4.1    If the Purchaser or the Company becomes aware of any Claim for Tax which
could give rise to a liability for the Seller under paragraph 2 of this Schedule
or for breach of any of the Tax Warranties, the Purchaser must give notice to
the Seller of the Claim for Tax (including reasonably sufficient details of the
Claim for Tax) as soon as possible (and in any event not more than 10 Business
Days after the Purchaser or the Company becomes aware of the Claim for Tax),
provided always that the giving of such notice shall not be a condition
precedent to the liability of the Seller under this Schedule or for breach of
any of the Tax Warranties.
4.2    The Seller shall give instructions to the Purchaser in writing as to
whether to avoid, dispute, resist, appeal, compromise or defend the Claim for
Tax within 10 Business Days of receiving notice under paragraph 4.1.
4.3    If the Seller has given written instructions in accordance with paragraph
4.2, the Purchaser shall (or procure that the Company shall) (subject to the
provisions of this paragraph 4) take such action as the Seller may reasonably
request to avoid, dispute, resist, appeal, compromise or defend the Claim for
Tax, provided that the Seller indemnifies the Purchaser, the Company and any
other member of the Purchaser’s Group against all costs reasonably and properly
incurred.
4.4    The following provisions shall apply:
(a)
the Seller will have the right (upon notifying the Purchaser) to control any
proceedings taken in connection with the action referred to in paragraph 4.3;

(b)
the Seller and the Purchaser, shall keep the other fully informed of any actual
or proposed developments (including any meetings or calls) and provide each
other with copies of all correspondence and documentation relating to the Claim
for Tax or action, and any other information, assistance and access to records
and personnel as the other may reasonably request;

(c)
the Seller and the Purchaser, will procure that no matter relating to the Claim
for Tax is settled or otherwise compromised without the prior written consent of
the other party (such consent not to be unreasonably withheld or delayed);



61



--------------------------------------------------------------------------------





(d)
the appointment of solicitors or other professional advisers shall be subject to
the approval of the Purchaser (such approval not to be unreasonably withheld or
delayed);

(e)
all written communications pertaining to the Claim for Tax which are to be
transmitted to any Tax Authority shall first be submitted to the Purchaser for
approval and shall be finally transmitted only if such approval is given (such
approval not to be unreasonably withheld or delayed); and

(f)
the Seller and the Purchaser, shall notify each other of any intended oral
communication or meeting with the relevant Tax Authority in relation to a Claim
for Tax at least three Business Days in advance of such communication or
meeting, and allow the other party to participate therein.

4.5    The Purchaser shall be free to settle or otherwise compromise the Claim
for Tax on such terms as it may in its absolute discretion think fit if:
(a)
the Seller does not give any instructions in relation to the Claim for Tax
pursuant to paragraph 4.2 or does not respond within 20 Business Days of the
Buyer seeking subsequent or additional instructions in writing from the Seller;

(b)
a Tax Authority alleges in writing fraudulent conduct or deliberate default of
the Seller, the Company or any person acting on behalf of the Seller or the
Company in relation to the matter giving rise to the Claim for Tax; or

(c)
the actions involve an appeal, unless the Seller has obtained the opinion of tax
counsel of at least five years’ standing that, on the balance of probabilities,
the appeal will be won.

5.    Payment of claims
5.1    Any amount that the Seller is obliged to pay to the Purchaser under
paragraph 2.1 shall be paid in cleared and immediately available funds on or
before the following dates:
(a)
in the case of a Liability for Tax that involves a liability to make an actual
payment or increased payment of Tax or amount in respect thereof, the fifth
Business Day prior to the day that is the later of:

(i)
in the case of a Liability for Tax in respect of which there is no provision for
payment by instalments, the latest date on which the Tax in question can be paid
to a Tax Authority in order to avoid a liability to interest or penalties;

(ii)
in the case of a Liability for Tax in respect of which there is provision for
payment by instalments, each date on which an instalment of such Tax becomes
payable to a Tax Authority (and so that on each such date an appropriate
proportion of the amount claimed shall be paid) such proportion to be notified
by the Purchaser to the Seller at least ten Business Days prior to each such
date;

(b)
in the case of a Liability for Tax which involves a liability of the Company to
make a payment or increased payment of Tax which would have arisen but for being
satisfied, avoided or reduced by the use of a Purchaser’s Relief, the date or
dates referred to in (i) or (ii) of paragraph 5.1(a) above that would have
applied to the Tax satisfied, avoided or reduced by the Relief if that Tax had
been payable; and



62



--------------------------------------------------------------------------------





(c)
in any other case, five Business Days after the date on which demand is made for
payment by or on behalf of the Purchaser.

6.    Tax returns and computations
6.1    Subject to paragraph 4, the Seller or their duly authorised agents will
be responsible for, and have the conduct of preparing, submitting to and
agreeing with the relevant Tax Authorities all Tax returns and computations,
including claims, elections, surrenders, notices, consents, settlements or
adjustments in respect of any Surrender (“Tax Documents”) of the Company, for
all Tax accounting periods of the Company ending on or before the Locked Box
Date (“pre-Locked Box Date Periods”) and all subsequent matters relating to any
of the aforementioned.
6.2    The Seller shall deliver all Tax Documents to the Purchaser no later than
30 Business Days before the date on which such documents are required to be
filed with the appropriate Tax Authority without incurring interest or
penalties. The Seller shall incorporate the Purchaser’s reasonable comments into
the Tax Documents and accept any reasonable suggestions as to alternative or
additional Tax Documents.
6.3    The Sellers shall deliver all Tax Documents (with any amendments made
pursuant to paragraph 6.2) to the Purchaser for authorisation, signing and
submission to the relevant Tax Authority no later than 10 Business Days before
expiry of the time limit for submission to the Tax Authority.
6.4    For the purposes of this paragraph:
(a)
the Purchaser and the Seller must as soon as practicable deliver to each other
copies of all correspondence sent to or received from the Tax Authority; and

(b)
each party must afford (or procure the affordance) to the other party or their
duly authorised agents, all information and assistance which is reasonably
requested to prepare, submit and agree all matters arising under this paragraph.

6.5    The Purchaser or its duly authorised agents shall be responsible for, and
have the conduct of preparing, submitting to and agreeing with the relevant Tax
Authorities (to the extent not already done so at Completion) all Tax Documents
in respect of the Company for all Tax accounting periods after the Locked Box
Date Period ending with the Tax accounting period for the Company in which
Completion falls (the “Straddle Period”).
6.6    For the purposes of paragraph 6.5:
(a)
all returns, computations, documents and substantive correspondence shall be
submitted in draft form by the Purchaser to the Seller or their duly authorised
agents for comment no later than 30 Business Days before the date on which such
documents are required to be filed with the appropriate Tax Authority without
incurring interest or penalties;

(b)
the Seller or their duly authorised agent may comment within 20 Business Days of
such submission but if the Purchaser has not received any comments within 20
Business Days, the Seller and their duly authorised agents shall be deemed to
have approved such draft documents, provided that in respect of documents and
substantive correspondence the relevant time shall be 10 Business Days;



63



--------------------------------------------------------------------------------





(c)
the Purchaser shall take into account and reflect all reasonable comments and
suggestions made by the Seller or their duly authorised agents (but only in
relation to any matter that could give rise to a claim under paragraph 2.1 in
this Schedule);

(d)
the Seller and the Purchaser shall each respectively afford (or procure the
affordance) to the other or their duly authorised agents all information and
assistance which is reasonably requested to prepare, submit and agree all
outstanding Tax returns and computations; and

(e)
the Purchaser and the Seller shall as soon as practicable deliver to each other
copies of all correspondence sent to or received from any Tax Authority.

6.7    Tax Documents in respect of pre-Locked Box Date Periods or Straddle
Periods must not include or be prepared on the basis of:
(a)
any claims, elections, surrenders, notices, consents, settlements or adjustments
in respect of any Surrender, which would either result in the Absence, in whole
or in part, of any Purchaser’s Relief or cause any Liability for Tax to be
incurred by the Company in respect of which the Purchaser would be able to make
a claim against the Seller under this Tax Covenant (or would have been so able
ignoring the provisions of paragraph 2 of Schedule 4);

(b)
any payments being made by the Company for Group Relief to any unless provision
or reserve for that Group Relief payment or for the Tax that would be relieved
by that Group Relief was made in the 2015 Accounts; or

(c)
any Surrenders within paragraphs (c) or (e) of the definition of “Surrender” or
in the case of a Straddle Period only, any Surrenders within paragraphs (a), (b)
or (d) of the definition of “Surrender”.

6.8    Subject to paragraph 6.7, all Tax Documents submitted and all
communications, negotiations and agreements with any Tax Authority in respect of
any pre-Locked Box Date Periods and the Straddle Period, shall be prepared so
far as legally possible on a basis that is consistent with the 2015 Accounts.
6.9    The Purchaser undertakes to procure that the Company shall sign and
submit to the relevant Tax Authority any Tax Document prepared in accordance
with this paragraph 6, provided that the Company shall be required to submit any
Tax Document that contains a manifest error.
7.    Corresponding Savings and Overprovisions
7.1    To the extent that any deduction or withholding in respect of which an
additional amount has been paid under clause 15 of the Agreement results in the
payee obtaining a Relief, the payee must pay to the payer, within 10 Business
Days of the use or set off of the Relief, an amount equal to the lesser of the
Tax saved as a result of such use or set off and the additional sum paid under
clause 15 of the Agreement provided that the payee will not be obliged to pay to
the payer an amount in excess of the amount which will leave it (after that
payment) in the same after Tax position as it would have been in had there been
no payment under this Agreement in respect of which such deduction or
withholding arose.
7.2    If, on or before the seventh anniversary of Completion, the auditors for
the time being of the Company (at the request and expense of the Seller) have
certified that:


64



--------------------------------------------------------------------------------





(a)
a Liability for Tax which has resulted in a payment by the Seller to the
Purchaser under paragraph 2 of this Schedule or under the Tax Warranties and
such liability gives rise to a corresponding saving of Tax (other than a
corresponding saving which constitutes a Purchaser’s Relief or which has been
taken into account in computing any liability of the Seller under the Tax
Warranties or this Schedule) (the “Saving”) for the Company; or

(b)
a Company has received or obtained a Relief (other than a Relief which is a
repayment of Tax or a Purchaser’s Relief) which has arisen:

(i)
as a consequence of or by reference to any Event that occurred on or before the
Locked Box Date;

(ii)
in respect of any Income, Profits or Gains which were earned, accrued or
received on or before the Locked Box Date or in respect of a period ending on or
before the Locked Box Date; or

(iii)
as a result of any Liability for Tax which has resulted in a payment’s having
been made or becoming due from the Seller under paragraph 2 of this Schedule or
in respect of any Tax Warranty, or

(c)
any provision for Tax in the 2015 Accounts (excluding any provision in respect
of deferred Tax) shall be found to be an overprovision (the “Overprovision”)
other than by reason of a Purchaser’s Relief, and

the Saving, Relief, or Overprovision has arisen and (in the case of a Saving or
Relief) has been utilised, then an amount equal to the amount by which the
liability to Tax of the Company (other than a liability which would have given
rise to a claim under this Tax Covenant) is reduced as a result of the
utilisation of the Saving, Relief or the amount of the Overprovision shall be
dealt with in accordance with paragraph 7.4.
7.3    Paragraph 7.2 shall not apply to the extent that the Saving, Relief or
Overprovision has arisen or has increased as a result of:
(a)
any change in legislation (including regulations);

(b)
the publication of any practice or concession by a Tax Authority;

(c)
any change in published practice or concession by a Tax Authority;

(d)
a change in the judicial interpretation of the law; or

(e)
any change in the rates of Tax,

in each case coming into force after the date hereof;
7.4    Where pursuant to paragraph 7.2 any amount (the “Relevant Amount”) is to
be dealt with in accordance with this paragraph 7.4:
(a)
the Relevant Amount shall first be set off against any payment then due from the
Seller under paragraph 2 of this Schedule or in respect of any Tax Warranty; and

(b)
to the extent that there is an excess, a refund shall be made to the Seller of
any previous payment or payments made by the Seller under paragraph 2 of this



65



--------------------------------------------------------------------------------





Schedule or in respect of any Tax Warranty and not previously refunded under
this paragraph 7.2, up to the amount of such excess. Such refund to be made
within 10 Business Days of the certification of the existence and amount of such
Relevant Amount; and
(c)
to the extent that there remains any excess, such excess shall be carried
forward and set against future payments due from the Seller under paragraph 2 of
this Schedule or in respect of any Tax Warranty.

7.5    If the auditors make an amendment to the earlier certificate and the
amount of the Saving, Relief or Overprovision is revised, that revised amount
shall be substituted for the previous amount and any adjusting payment required
shall be made by or to the Seller (as the case may be) as soon as practicable to
put the Seller in the same position it would have been in if the Relevant Amount
had always been the revised amount and not the amount originally certified.
7.6    For the purposes of paragraph 7.2, no Saving or Relief shall be treated
as having arisen until it has been realised by the Company either by way of a
repayment of or by a reduction in Tax which would otherwise have become due and
payable, taking into account any other available Relief.
8.    Repayments
8.1    If, on or before the seventh anniversary of Completion, the Company has
received or obtained a repayment of Tax (other than a Purchaser’s Relief) which
has arisen:
(a)
as a consequence of or by reference to any Event which occurred wholly on or
before the Locked Box Date;

(b)
in respect of any Income, Profits or Gains which were wholly earned, accrued or
received on or before the Locked Box Date or wholly in respect of a period
ending on or before the Locked Box Date; or

(c)
as a result of any Liability for Tax which has resulted in a payment having been
made or becoming due from the Seller under paragraph 2 of this Schedule or in
respect of any Tax Warranty (which has not been taken into account in computing
any liability of the Seller under the Tax Warranties or this Schedule),

then an amount equal to that repayment (less any reasonable fees, costs and
expenses incurred by the Purchaser or the Company in obtaining such repayment)
shall be dealt with in accordance with paragraph 8.3.
8.2    Paragraph 8.1 shall not apply to the extent that the repayment has arisen
or has increased as a result of:
(a)
any change in legislation (including regulations);

(b)
the publication of any practice or concession by a Tax Authority;

(c)
any change in published practice or concession by a Tax Authority;

(d)
a change in the judicial interpretation of the law; or

(e)
any change in the rates of Tax,



66



--------------------------------------------------------------------------------





in each case coming into force after the date hereof;
8.3    Where pursuant to paragraph 8.1 any amount (the “Repayment Amount”) is to
be dealt with in accordance with this paragraph 8.3:
(a)
the Repayment Amount shall first be set off against any payment then due from
the Seller under paragraph 2 of this Schedule or in respect of any Tax Warranty;

(b)
to the extent that there is an excess, a refund shall be made to the Seller of
any previous payment or payments made by the Seller under paragraph 2 of this
Schedule or in respect of any Tax Warranty and not previously refunded under
this paragraph 8.2, up to the amount of such excess. Such refund to be made
within ten Business Days of the certification of the existence and amount of
such Repayment Amount; and

(c)
to the extent that there remains any excess, such excess shall be carried
forward and set against future payments due from the Seller under paragraph 2 of
this Schedule or in respect of any Tax Warranty.

9.    Third party recovery
9.1    If the Seller shall have paid an amount in respect of any Tax under
paragraph 2.1 and, on or before the seventh anniversary of Completion, the
Company or the Purchaser is entitled to recover from some other person
(including a Tax Authority but excluding any member of the Purchaser’s Group)
any sum in respect of the Tax that has resulted in that payment by the Seller
(and otherwise than by the utilisation of the whole or any part of any
Purchaser’s Relief), the Purchaser shall (at the Seller’s expense) take all
reasonable steps requested in writing by the Seller to secure such recovery and
shall keep the Seller informed of any progress.
9.2    Following any recovery under paragraph 2.1, the Purchaser shall pay to
the Seller, within 10 Business Days of the recovery, whichever is the lesser of:
(a)
the amount so recovered by the Company or the Purchaser in respect of that
Liability for Tax less any Tax chargeable on the amount of such recovery and
less any third party costs and expenses reasonably and properly incurred and not
previously recovered from the Seller under paragraph 9.2 and less the amount of
such recovery which has been taken into account in computing any liability under
the Tax Warranties or this Schedule; and

(b)
the amount paid by the Seller under paragraph 2.1 in respect of that Liability
for Tax.

9.3    If the provisions of paragraph 8 (Corresponding Savings and
Overprovisions) and this paragraph 9 (Third party recovery) would apply in
respect of a Saving, Relief or Overprovision or the provisions of paragraph 8
(Repayments) and this paragraph 9 (Third party recovery) would apply in respect
of a repayment of Tax, the provisions of paragraph 7 or paragraph 8 as
appropriate, and not the provisions of this paragraph 9, shall apply in relation
to it.
10.    Counter covenant
10.1    The Purchaser covenants with the Seller to pay to the Seller an amount
equal to any of the following:


67



--------------------------------------------------------------------------------





(a)
any liability or increased liability to Tax of any member of the Seller's Group
which arises solely as a result of or by reference to any reduction or
disallowance of Group Relief (other than Group Relief which has been treated as
an asset of a Group Company in preparing the 2015 Accounts or which is taken
into account in computing a provision for deferred Tax in the 2015 Accounts)
that would otherwise have been available to that member of the Seller's Group
where and to the extent that such reduction or disallowance occurs as a result
of or by reference to any total or partial:

(i)
voluntary withdrawal effected by the Company after Completion of any surrender
of Group Relief in respect of any accounting period ended on or before
Completion; or

(ii)
voluntary withdrawal or alteration of any claim or election relating to any
Relief made by the Company after Completion in respect of any period ended on or
before Completion,

save where any such withdrawal or alteration is made pursuant to the exercise by
the Seller of its rights under this Schedule or otherwise with the express
written consent of the Seller; or
(b)
any liability or increased liability to Tax of any member of the Seller's Group
which arises as a consequence of or by reference to a failure by a Relevant
Company to discharge a liability to Tax;

and, for the purposes of this paragraph (b), the term "Relevant Company" shall
mean any company which is, or has at any time been, treated for the purposes of
any Tax as being a member of the same group of companies as the Purchaser or as
being associated with the Purchaser; and
(c)
any reasonable out of pocket legal, accounting or other costs and expenses
reasonably and properly incurred by any member of the Seller's Group in
connection with any such liability or increased liability to Tax (or demand
therefore) or in successfully taking or defending any action under this
paragraph 10.

10.2    The covenants contained in paragraph 10.1 shall not apply:
(a)
(in the case of 10.1(b)) to the extent that the liability for the Tax arises in
circumstances such that the Purchaser would have been entitled to make a claim
against the Seller under paragraph 2.1 above in respect of that Tax had it been
paid by the Relevant Company (and ignoring the provisions of paragraph 2 of
Schedule 4), except to the extent that a payment has already been made pursuant
to paragraph 2.1; or

(b)
to the extent that the Tax has been recovered under any relevant statutory
provision (and the Seller shall procure that no such recovery is sought to the
extent that payment is made hereunder).

10.3    Paragraph 4 (Conduct of Claim for Tax) and paragraph 5 (Payment of
claims) shall apply to the covenants in paragraph 10.1 as if references to the
Purchaser were replaced with references to the Seller (and vice versa) where
appropriate and making any other necessary modifications.


68



--------------------------------------------------------------------------------





11.    Group Payment Arrangement
11.1    Without prejudice to the rights of the Purchaser to make a claim under
this Schedule, the Seller shall pay to the Purchaser an amount equal to any
payment of Corporation Tax which is required to be discharged by the Company on
behalf of any Seller Group Participating Company. Such payment (the “Payment”)
shall be made in cleared funds 2 (two) Business Days before the due date for
payment to HMRC of the underlying corporation tax liability. If the Seller fails
to pay by such due date, it shall in addition pay interest on such contribution
at the rate payable from time to time to HMRC on underpaid Corporation Tax
during the period from such due date to the date on which the Payment is
received by the Purchaser.
11.2    No payment shall be made under paragraph 11.1 to the extent that the
Seller’s Group has previously at any time, without cost to the Company,
satisfied the obligations under the Group Payment Arrangement.
11.3    The Purchaser shall:
(a)
procure that there shall be promptly paid to HMRC an amount equal to any Payment
following receipt of it, in the event that a Payment is made in respect of a
liability to corporation tax which has not been discharged;

(b)
procure that there shall be promptly apportioned to the Seller Group
Participating Companies an amount equal to each Payment, such apportionment to
be made by reference to the payment of corporation tax in respect of which the
Payment was paid and the Purchaser shall not, without the Seller’s written
consent (not to be unreasonably withheld), reapportion any amount previously
apportioned to the relevant Seller Group Participating Companies pursuant to the
Group Payment Arrangement;

(c)
within 10 Business Days of receipt thereof from a Tax Authority, pay, or procure
that there is paid, to the Seller an amount equal to any excess by which the
amount or the aggregate amount of any Payments from a Seller Group Participating
Company exceeds the amount of Tax finally apportioned to that Seller Group
Participating Company in respect of which those Payments are made.

11.4    The Seller shall procure that the Seller Group Participating Companies
are removed from the Group Payment Arrangement and any simplified arrangements
for Group Relief under Corporation Tax (Simplified Arrangements for Group
Relief) Regulations 1999, with effect on or before Completion.
12.    VAT Group Arrangements
12.1    Without prejudice to the rights of the Purchaser to make a claim under
this Schedule, the Seller shall or shall procure that each member of the
Seller’s Group contributes to the Company as the representative member of the UK
VAT Group, such proportion of any VAT for which the representative member of the
UK VAT Group is accountable and which is properly attributable to supplies,
acquisitions and importations (Supplies) made by the member of the Seller’s
Group (less any amount of deductible input tax that is attributable to such
Supplies). Such contribution shall be made in cleared funds 2 Business Days
before the day on which the Company as the representative member is required to
account for such VAT to HMRC. If the Seller as a member of the Seller’s Group
fails to pay by such due date, it shall in addition pay interest on such
contribution at the rate payable from time to time to HMRC on underpaid VAT
during the period from such date on which the


69



--------------------------------------------------------------------------------





representative member is required to account to HMRC and the date on which the
contribution is received by the Company.
12.2    The Purchaser shall pay (or shall procure that there is paid to the
Seller) an amount equivalent to such proportion of any repayment of VAT received
by the Company as the representative member from HMRC or of any credit obtained
by reference to an excess of deductible input tax over output tax that is
attributable to Supplies made or deemed to be made by a member of the Seller’s
Group while a member of the UK VAT Group within 10 Business Days of receipt by,
or offset against a liability of the Company as the representative member.
12.3    The Seller will make all reasonable efforts to ensure that the Company,
Trifinium Services Limited and MBIA Services Corporation UK Branch all remain
members of the UK VAT Group until a date no earlier than Completion and will, on
or before Completion, procure that notice is given to HMRC (and supply a copy of
the notice to the Purchaser) that the Company will cease to be a member of the
UK VAT Group with effect on the day of Completion. 
12.4    The deeming provisions of section 43(1) of the VAT Act 1994 will be
disregarded in determining for the purposes of paragraphs 12.1 and 12.2 what
supplies have been made or are deemed to have been made by or to any person.
12.5    The Purchaser shall procure that an amount equal to any payment made or
procured by the Seller under this paragraph shall be promptly and duly accounted
for to HMRC.
12.6
All Tax Documents and all conduct of Tax matters that relate exclusively to the
UK VAT Group for all VAT accounting periods ending on or before Completion and
the VAT accounting period current at Completion shall be dealt with in
accordance with paragraph 6 as if they were Tax Documents of the Company for a
pre-Locked Box Date period.















70



--------------------------------------------------------------------------------





SCHEDULE 9

TERM SHEET – TRANSITION SERVICES AGREEMENT
Set forth below are the general business terms to be included in the TSA. The
TSA will also include customary provisions with respect to confidentiality,
personal data, warranties, intellectual property, indemnities, liabilities,
termination and other matters. Nothing in this Term Sheet shall require the
Seller’s Group to provide Services that would require any entity within the
Seller’s Group to provide regulated services.
General Terms
Term
Nine (9) Months
Service Compensation
The price for the Services will be Seller’s allocated costs for performing the
relevant Service, consistent with Seller’s historical approach for calculating
service fees, and all actual out-of pocket costs related to the Services
(subject to negotiation with respect to third party consents). Purchaser shall
be invoiced for the Services on basis to be agreed. All undisputed amounts will
be paid by Purchaser to Seller within 15 days of its receipt of a complete
invoice.
Service Termination Right
Purchaser may terminate one or more of the Services at any time upon thirty (30)
business days’ written notice, and may then discontinue paying any incremental
costs of Seller for such terminated Service, but the Purchaser shall pay any
fixed or sunk costs of Seller incurred specifically to provide such terminated
Service for the remainder of the term.
Transition Staff
The Parties to agree what Transition staff will be required to provide the
Services. Staffing to be linked to actual agreed Services, but anticipated to
require one full-time London Solvency II modelling person, two full-time London
accounting persons and one full-time London legal person through May 31, 2017,
plus two full-time London surveillance persons through May 31, 2017. Transition
staff will be available to work on other MBIA matters unrelated to the Services.
Service Standard
Service Provider(s) shall perform, or shall cause to be performed, the Services
in a timely and reasonably diligent manner and in any event at substantially the
same level as provided in the twelve (12) months prior to Completion, and in all
instances in accordance with Applicable Law. Service Provider(s) shall provide
the Services with priority equal to that provided in the twelve (12) months
prior to Completion with respect to its own businesses and the businesses of its
Affiliates. Purchaser will be reasonably notified by Service Provider(s) prior
to any planned interruption of the Services.
Required Consents
Service Provider(s) shall be responsible for obtaining and maintaining, and
shall use commercially reasonable efforts to obtain and maintain, all required
consents to provide the Services.
Services to MBIA
Certain limited services may be required by MBIA from the Company/Assured.





71



--------------------------------------------------------------------------------





Migration Services – Books and Records
Final transfer of Books and Records
Execute plan agreed pre-closing regarding transfer of electronic (including file
shares) and hard copy books and records of the Company
Timing: As agreed in pre-closing plan
Replace any redacted documents deposited in Intralinks with unredacted version
 
Timing: As agreed in pre-closing plan



Migration Services - IT
Queries
Provide continuing knowledge transfer regarding IT issues
Service Term
Special e-mail, web site or social media addresses and telephone fax numbers for
claim payments
Implement plan developed pre-closing
Timing: As agreed in pre-closing plan
Execute US GAAP and US STAT ledger opening balance extraction at Completion.
Execute UK GAAP ledger opening balance extraction as at 1/1/17.


Implement plan developed pre-closing
Timing: As agreed in pre-closing plan
Execute final business applications information extraction and reconciliations.
Implement plan developed pre-closing
Timing: As agreed in pre-closing plan
Support from IT function
Support the transition through provision of available Company information and
systems as needed to Transition staff, including provision of support to data
extract and reconciliations, business applications, ledger modules, file shares,
e-mail archives, documents, etc.
Timing: As agreed in pre‑closing plan



Migration Services – Accounting
Assisting with preparation of the requisite draft UK GAAP regulatory filings for
2016 year end (other than tax filings).
 
Timing: As agreed in pre‑closing plan





72



--------------------------------------------------------------------------------





Migration Services – Risk Management
Final Contact List
Provide a final contact list for each Insured Contract, including relevant
names, address, e-mails and telephone numbers for policy beneficiaries,
trustees, project companies, TAs, sponsors, EIB and other monolines, as
applicable and as available.
As agreed in pre-closing plan
Transaction Documents
 
As agreed in pre-closing plan
Technical Support
Answer questions regarding location of information and provide knowledge
transfer regarding transaction models
For Service Term



Migration Services - Regulatory
Solvency II Models
The parties to agree a solution for the transfer of the Solvency II models
Within Service Term
Run the Solvency II models for Q4 2016, provided Service Provider(s) have access
to all requisite information.
 
Until the earlier of (a) the end of the Service Term, (b) full transfer of Model
to Purchaser, and (c) discontinuation of IM approval.



Migration Services - Finance
Investment Holdings Report
In Excel format agreed with Purchaser and the Investment Manager
Timing: As agreed in pre‑closing plan
Relevant Bank Statements and reconciliations
 
Timing: As agreed in pre‑closing plan
Special investing programs (if any)
List and describe any special investing programs (e.g., loss mitigation);
include any documentation
Timing: As agreed in pre‑closing plan
Relevant par value reconciliations for investments
 
Timing: As agreed in pre‑closing plan
List of any investments not covered by general investing manager or special
investment program (if any)
 
Timing: As agreed in pre‑closing plan





73



--------------------------------------------------------------------------------





On-Going Services
Web Site
Provide a notice on the public-facing part of the web site directing persons
with questions about the sold business to Purchaser as Purchaser requests
Timing: As agreed in pre‑closing plan
E-Mail Forwarding
Forward e-mail relevant to the Company’s business to Purchaser
Timing: As agreed in pre‑closing plan
Mail forwarding
 
Service Term plus one year
Telephony Forwarding
Forward telephone calls and faxes, including any desktop faxes
Timing: As agreed in pre-closing plan



Other Services/Refinement
Any other service that had been provided to the Company by Service Provider(s)
or its Affiliates within the twelve (12) months prior to Completion and that is
reasonably necessary to conduct the business of the Company as it was conducted
during such period prior to Completion; provided Purchaser notifies the Service
Provider(s) within sixty (60) days after Completion.
The TSA to include customary provisions dealing with refinement and amendment to
Services.




74



--------------------------------------------------------------------------------





SCHEDULE 10

PRE‑COMPLETION PLAN PRINCIPLES


Software, Data Feeds and Data Extraction
Work with the Purchaser to formulate a format to facilitate the transfer as of
Completion and reconciliation of all accounting, investment and portfolio
related data (from inception to the extent practicable) in formats to be agreed
upon. Assist Purchaser in determining third party software and data feeds
required to support the Business by identifying third party software and data
feeds used by the Company to operate its business.
Assist the Purchaser to test data extraction, transfer and reporting mechanic
using historical and sample data, prior to closing.
Transfer Book & Records
Work with the Purchaser to develop a plan to transfer all books and records of
the Company where available (including at other offices of Seller and members of
Seller’s group). Plan to include but not limited to:
•    Transaction documents
•    Transaction surveillance materials
•    Regulatory materials
•    Companies House materials
•    Board and Board Committee materials
•    Internal Committee materials
•    Internal compliance materials
•    Internal sector and country risk reports
•    Contact lists
•    Correspondence (including email)
Surveillance of Existing Insurance Contracts
Develop a plan to provide the Purchaser with all necessary information to
monitor the performance of the Insurance Contracts. The plan to include, but not
limited to, the following:
•    Ongoing performance information
•    A list of all technical advisers (“TAs”) and their contracts
•    Knowledge transfer sessions







75

